 



Exhibit 10.2
“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.
COAL SUPPLY AGREEMENT
BETWEEN
COALSALES, LLC
AND
RENTECH ENERGY MIDWEST CORPORATION
Dated as of May 25, 2007





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINED TERMS
    1  
1.1 “Actual Btu/lb”
    2  
1.2 “Additional Tons”
    2  
1.3 “Adequate Assurances”
    2  
1.4 “Adjusted Base Price”
    2  
1.5 “Adjusted Btu Price”
    2  
1.6 “Adjusted Starting Delivery Date Range”
    2  
1.7 “Agreement”
    2  
1.8 “Affiliate”
    2  
1.9 “Alternative Source”
    2  
1.10 “Analysis”
    2  
1.11 “Annual Nomination”
    2  
1.12 “Applicable Laws”
    2  
1.13 “As Received”
    2  
1.14 “ASTM”
    2  
1.15 “Base Price”
    3  
1.16 “Basic Requirements”
    3  
1.17 “Billing Price”
    3  
1.18 “Btu Quality Adjustment”
    3  
1.19 “Business Day”
    3  
1.20 “Buyer”
    3  
1.21 “Buyer’s Facility”
    3  

Page i



--------------------------------------------------------------------------------



 



              Page
1.22 “Coal”
    3  
1.23 “Contract Price”
    3  
1.24 “Contract Year”
    3  
1.25 “Day”
    3  
1.26 “Declined Tons”
    3  
1.27 “Delivery Year”
    3  
1.28 “Effective Date”
    4  
1.29 “Environmental Law”
    4  
1.30 “Event of Default”
    4  
1.31 “Event of Force Majeure”
    4  
1.32 “Excuse Event”
    4  
1.33 “Extension Period”
    4  
1.34 “Financing”
    4  
1.35 “First Year”
    4  
1.36 “Force Majeure”
    4  
1.37 “Force Majeure Period”
    4  
1.38 “Gateway Mine”
    4  
1.39 “GBU Area”
    4  
1.40 “GBUA Coal”
    4  
1.41 “Governmental Authority”
    4  
1.42 “Increased Base Price”
    4  
1.43 “Legal Holiday”
    5  
1.44 “Lender”
    5  
1.45 “Mine”
    5  

Page ii



--------------------------------------------------------------------------------



 



              Page
1.46 “Notice”
    5  
1.47 “Party”
    5  
1.48 “Peabody”
    5  
1.49 “Point of Delivery”
    5  
1.50 “Project”
    5  
1.51 “Quality Specifications”
    5  
1.52 “Re-adjusted Starting Delivery Date Range”
    5  
1.53 “Royalties”
    5  
1.54 “Seller”
    5  
1.55 “Seller Parent Guaranty”
    5  
1.56 “Shortfall Tons”
    5  
1.57 “Starting Delivery Date”
    5  
1.58 “Starting Delivery Date Notice Date”
    6  
1.59 “Starting Delivery Date Range”
    6  
1.60 “Substitute Coal”
    6  
1.61 “Taxes and Fees”
    6  
1.62 “Taxes, Fees and Royalties”
    6  
1.63 “Term”
    6  
1.64 “Tonnage Variations”
    6  
1.65 “Transportation Equipment”
    6  
SECTION 2. CONTRACT TERM
    6  
2.1 Effective Date
    6  
2.2 Starting Delivery Date
    6  
2.3 Term
    7  

Page iii



--------------------------------------------------------------------------------



 



              Page
2.4 Term Extensions
    7  
2.5 Delay in the Starting Delivery Date
    7  
2.6 Special Termination Rights
    8  
2.6.1 Seller Right
    8  
2.6.2 Buyer Right
    8  
SECTION 3. OUTLINE OF THE OBLIGATIONS OF THE PARTIES
    8  
3.1 Purpose
    8  
3.2 Obligations of Seller or Seller’s Affiliate(s)
    8  
3.3 Obligations of Buyer
    9  
SECTION 4. COAL QUANTITIES AND DELIVERY SCHEDULES
    10  
4.1 Quantity Obligations
    10  
4.2 Annual Nominations
    10  
4.3 Tonnage Variations
    11  
4.4 Additional Tons
    11  
4.5 Shortfall Tons
    12  
SECTION 5. COAL SPECIFICATIONS
    12  
5.1 Coal Quality
    12  
5.2 Suspension of Deliveries
    13  
5.2.1 Right to Suspend
    13  
5.2.2 Suspension Notice
    13  
5.2.3 Duration and Effect of Suspension
    14  
SECTION 6. SOURCES OF COAL
    14  
6.1 Sources of Coal
    14  
6.2 Alternative Sources
    14  

Page iv



--------------------------------------------------------------------------------



 



              Page
6.2.1 Delivery Notice Procedures
    14  
6.2.2 Delivered Price of Substitute Coal
    14  
6.2.3 [*]
    15  
SECTION 7. DELIVERY OF COAL
    15  
7.1 Point of Delivery
    15  
7.2 Title and Risk of Loss
    15  
7.3 Acceptance by Buyer
    15  
SECTION 8. LOADING OBLIGATIONS
    16  
8.1 Loading Coal
    16  
8.1.1 General Loading Obligations
    16  
8.1.2 Operation of Loading Facility
    16  
8.1.3 Seller’s Liability for Negligent Loading
    16  
8.1.4 Seller’s Indemnification of Buyer for Seller’s Negligent or Delayed
Loading
    16  
SECTION 9. TRANSPORTATION OBLIGATIONS
    17  
9.1 Rail Transportation
    17  
9.2 Compatibility of Rail Cars
    17  
9.3 Buyer’s Liability for Condition of Rail Cars
    17  
9.4 Buyer’s Indemnification of Seller
    17  
SECTION 10. PRICE OF COAL
    17  
10.1 Contract Price
    17  
10.2 Calculation of Billing Price
    18  
10.2.1 Base Price
    18  
10.2.2 Billing Price
    18  
10.2.3 Inflation Adjustment
    18  

Page v



--------------------------------------------------------------------------------



 



              Page
10.2.4 Notice of Calculations
    20  
10.3 BTU Quality Adjustments
    20  
10.3.1 Weighted Average Btu Content
    20  
10.3.2 Determine the Adjusted Btu Price
    20  
10.3.3 Determining Compensation Payable to Buyer
    20  
10.3.4 Determining Compensation Payable to Seller
    21  
10.3.5 Method of Compensating Parties for Btu Quality Adjustments
    21  
10.4 Taxes, Fees and Royalties
    21  
10.4.1 Taxes, Fees and Royalties
    21  
10.4.2 Invoice
    22  
10.5 Changes in Applicable Law Cost Adjustment
    22  
10.5.1 Changes in Applicable Law Costs
    22  
10.5.2 Notification and Disclosure of Information Concerning Changes in
Applicable Law Costs
    22  
10.6 Change or Discontinuance of Indices
    23  
10.7 Change in Indices Due to Change in the Mine
    23  
10.8 Rounding
    23  
10.9 Price Adjustment for Change in Location of the Mine
    23  
10.10 Seller Right to Adjust Contract Price
    23  
SECTION 11. COMPLIANCE WITH LAWS
    24  
11.1 Construction
    24  
11.2 Severability
    24  
SECTION 12. WEIGHING, SAMPLING, AND ANALYSIS
    24  
12.1 Procedures
    24  

Page vi



--------------------------------------------------------------------------------



 



              Page
12.2 Duties to Sample Coal
    24  
12.3 Duties of Seller to Weigh Coal
    24  
12.3.1 Duty to Weigh; Use of Weighing Data
    24  
12.3.2 Inspection and Certification of Scales
    25  
12.3.3 Seller’s Certification of Scales and Weights; Correction of Errors
    25  
12.4 Failure of Weighing, Sampling or Analytical Procedures
    25  
12.4.1 Substitute Procedures
    25  
12.4.2 Inaccurate or Unreliable Sample or Final Analysis
    25  
12.5 Rights of Buyer and Seller in Weighing, Sampling and Analysis.
    25  
12.5.1 Results of Sampling and Analysis Binding
    25  
12.5.2 Independent Analysis of Samples
    26  
12.5.3 Referee Analysis
    26  
12.5.4 Observation of Sampling and Analysis
    26  
SECTION 13. RECORDS AND AUDITS
    26  
13.1 Record Review
    26  
13.1.1 Records of Seller
    26  
13.1.2 Records of Buyer
    26  
13.1.3 Overpayment or Underpayment
    27  
13.2 Timing of Record Review
    27  
SECTION 14. FORCE MAJEURE
    27  
14.1 Definition of Force Majeure
    27  
14.1.1 Buyer
    27  
14.1.2 Seller
    27  

Page vii



--------------------------------------------------------------------------------



 



              Page
14.2 Effect of Force Majeure
    28  
14.3 Termination for Extended Event of Force Majeure Suspension
    29  
14.4 New Environmental Laws
    29  
14.5 Reduction in Tonnage
    29  
14.6 Payment for New Environmental Law Changes
    30  
14.7 Certain Changes Excluded
    30  
SECTION 15. EVENTS OF DEFAULT; REMEDIES; RIGHT OF REFUSAL
    31  
15.1 Event of Default
    31  
15.1.1 Payment Default
    31  
15.1.2 Continuing Suspension of Coal Deliveries
    31  
15.1.3 Failure to Perform Material Provisions
    31  
15.1.4 Failure to Perform Under Guarantee
    31  
15.2 Remedies for Default and Event(s) of Default
    31  
15.3 Specific Performance and Injunctive Relief
    32  
15.4 Waiver of Breach
    32  
15.5 Seller’s Right to Suspend Deliveries
    32  
15.6 Cumulative Remedies
    32  
15.7 Limitation of Liabilities
    33  
15.8 Right of Refusal
    33  
SECTION 16. CHOICE OF LAW; DISPUTE RESOLUTION
    33  
16.1 Choice of Law
    33  
16.2 Arbitration
    33  
16.3 AAA Exceptions
    33  

Page viii



--------------------------------------------------------------------------------



 



              Page
16.3.1 Selection of Arbitration Panel
    33  
16.3.2 Arbitration Process
    34  
16.3.3 Arbitration Award
    34  
16.3.4 Arbitration Costs
    34  
16.3.5 Enforcement of Award
    34  
16.4 Remedies
    34  
16.5 No Consolidation
    34  
SECTION 17. REPRESENTATIONS AND WARRANTIES
    35  
17.1 Buyer’s Representations and Warranties
    35  
17.2 Seller’s Representations and Warranties
    35  
17.3 Seller’s Representations and Warranties of Title
    35  
17.4 Seller’s Exclusion of Implied Warranties
    35  
SECTION 18. INVOICING AND PAYMENT
    36  
18.1 Invoicing Procedures
    36  
18.2 Payment Procedures
    36  
18.3 Disputed Invoices
    36  
SECTION 19. ASSIGNMENTS AND COOPERATION WITH FINANCING
    36  
19.1 Assignment Not Allowed
    36  
19.2 Assignment to Affiliate
    36  
19.3 Assignment By Seller
    37  
19.4 Assignment By Buyer
    37  
19.5 Cooperation with Financing
    37  
19.6 Successors and Assigns
    38  
SECTION 20. SECURITY
    38  

Page ix



--------------------------------------------------------------------------------



 



              Page
20.1 Seller Guaranty
    38  
20.2 Creditworthiness of Buyer
    38  
20.3 Adequate Assurances
    38  
SECTION 21. CONFIDENTIALITY
    39  
SECTION 22. NOTICES
    40  
22.1 General Notices
    40  
22.2 Effectiveness
    41  
22.3 Changes in Persons and Addresses
    41  
SECTION 23. WAIVERS
    41  
SECTION 24. HEADINGS AND SECTION NUMBERS — CONSTRUCTION
    41  
24.1 Headings Not to Affect Construction
    41  
24.2 References to Section Numbers
    42  
SECTION 25. AMENDMENTS
    42  
SECTION 26. COMPLETE AGREEMENT
    42  
SECTION 27. COUNTERPARTS
    42    
EXHIBIT A Examples of Inflation Adjustment Methodology
       
EXHIBIT B Form of Right of Refusal Agreement
       
EXHIBIT C Form of Seller Parent Guarantee
       
EXHIBIT D Changes in Inflation Adjustment Indices for New Above Ground Source of
Coal
       

Page x



--------------------------------------------------------------------------------



 



COAL SUPPLY AGREEMENT
BETWEEN
COALSALES, LLC
AND
RENTECH ENERGY MIDWEST CORPORATION
     This COAL SUPPLY AGREEMENT (the “Agreement”) is made and entered into as of
the 25th day of May, 2007, by and between COALSALES, LLC (“Seller”) and RENTECH
ENERGY MIDWEST CORPORATION (“Buyer”). Seller is a Delaware limited liability
company, with its principal place of business in St. Louis, Missouri. Buyer is a
Delaware corporation, with its principal place of business in East Dubuque,
Illinois. Together, Seller and Buyer are “Parties” to the Agreement and either
Seller or Buyer individually is a “Party” to the Agreement.
     WHEREAS, Seller is an Affiliate of Coulterville Coal Company, LLC, which
owns the coal mine known as the Gateway Mine located in Coulterville, Illinois;
     WHEREAS, Seller desires to fulfill its obligations under this Agreement
(i) by securing Coal from the Gateway Mine, other portions of the Greater
Belleville Underground Area, or other Illinois coal sources available to Seller
and (ii) by selling such Coal to Buyer in accordance with the terms, and subject
to the conditions, of this Agreement;
     WHEREAS, Buyer desires to purchase Coal for the full coal requirements of
Buyer’s Facility; and
     WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell
to Buyer, Coal in the amounts and upon the terms and conditions set forth in
this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and obligations
stated in this Agreement, the receipt and sufficiency of which the Parties
acknowledge, Seller and Buyer hereby agree as follows:
SECTION 1. DEFINED TERMS
     The words and phrases listed in Section 1 shall have the meanings ascribed
to them in Section 1 wherever they appear in this Agreement as defined terms,
which shall be indicated by initial capital letters on each word. Capitalized
words

Page 1



--------------------------------------------------------------------------------



 



and phrases contained in this Agreement that are not listed in Section 1 of this
Agreement shall be defined in the particular Section(s) in which they are used.

1.1   “Actual Btu/lb” shall have the meaning given in Section 10.3.1.   1.2  
“Additional Tons” shall have the meaning given in Section 4.4.   1.3   “Adequate
Assurances” shall have the meaning given in Section 20.3.   1.4   “Adjusted Base
Price” shall have the meaning given in Section 10.2.2(b).   1.5   “Adjusted Btu
Price” shall have the meaning given in Section 10.3.2.   1.6   “Adjusted
Starting Delivery Date Range” shall have the meaning given in Section 2.2.   1.7
  “Agreement” means this Coal Supply Agreement by and between COALSALES, LLC and
Rentech Energy Midwest Corporation.   1.8   “Affiliate” shall mean any person or
entity with control over or subject to control by, or under direct or indirect
common control with a Party. For purposes of this definition, “control” when
used with respect to a specific Person (including the Parties) means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract, or otherwise.
Notwithstanding the foregoing, in no event shall either Party be deemed an
Affiliate of the other Party for the purposes of this Agreement.   1.9  
“Alternative Source” shall have the meaning given in Section 6.1.   1.10  
“Analysis” shall have the meaning given in Section 12.2.   1.11   “Annual
Nomination” refers to the total number of tons of Coal that Buyer instructs
Seller to deliver during each Delivery Year, in accordance with Section 4.2 of
this Agreement.   1.12   “Applicable Laws” shall mean any laws, statutes,
ordinances, regulations, rules, notice requirements, court decisions, agency
guidelines, principles of law and orders of any Governmental Authority which are
applicable to Buyer, Seller, the Mine or the Facility, as the case may be.  
1.13   “As Received” means “as-received basis” as defined in the ASTM Standards
Designation: D3180-89 (Standard Practice for Calculating Coal and Coke Analyses
from As Determined to Different Bases).   1.14   “ASTM” shall have the meaning
given in Section 12.2.

Page 2



--------------------------------------------------------------------------------



 



1.15   “Base Price” shall have the meaning given in Section 10.2.1.   1.16  
“Basic Requirements” shall have the meaning given in Section 4.3.   1.17  
“Billing Price” shall have the meaning given in Section 10.2.2(c).   1.18   “Btu
Quality Adjustment” refers to the methodology prescribed by Section 10.3 to
compensate Buyer and/or Seller for variations in the actual monthly weighted
average heating value of Coal deliveries compared to the [*] Btu/lb value used
to set the Contract Price.   1.19   “Business Day” shall mean any Day other than
a Legal Holiday.   1.20   “Buyer” shall have the meaning set forth in the
Preamble to this Agreement and includes Buyer’s successors and permitted assigns
under this Agreement.   1.21   “Buyer’s Facility” shall mean the Buyer’s
feedstock converted coal-fed ammonia fertilizer and Fischer-Tropsch fuels
production facility to be constructed at the existing natural gas-fed nitrogen
fertilizer plant located in East Dubuque, Illinois.   1.22   “Coal” shall mean
the coal supplied by Seller to Buyer hereunder, which coal shall have the
specifications and quality characteristics equal to or better than those set
forth in Section 5.2. Coal tendered for delivery by Seller shall be presumed to
be Coal unless and until sampling and analysis performed in accordance with this
Agreement establishes otherwise.   1.23   “Contract Price” shall have the
meaning given in Section 10.1.   1.24   “Contract Year” means (i) the period
beginning on the Effective Date and ending on December 31 of such calendar year
for the first Contract Year, (ii) the period beginning on January 1 of the last
calendar year this Agreement is in effect and ending on the date of termination
of this Agreement for the last Contract Year, and (iii) for each other calendar
year during the Term, the annual period beginning on January 1 and ending on
December 31 of such calendar year.   1.25   “Day” shall mean calendar day unless
the context in which the term “day” is used clearly indicates that a Business
Day is indicated. The word day shall have such meaning whether or not the
initial letter is capitalized.   1.26   “Declined Tons” shall have the meaning
given in Section 4.4.   1.27   “Delivery Year” shall have the same meaning as
Contract Year except that the first “Delivery Year” shall begin on the Starting
Delivery Date and end on December 31 of such calendar year.

Page 3



--------------------------------------------------------------------------------



 



1.28   “Effective Date” shall have the meaning given in Section 2.1.   1.29  
“Environmental Law” shall mean any Applicable Law pertaining to (i) the
regulation and protection of health, safety and the indoor or outdoor
environment, (ii) the conservation, management, development, control or use of
land, natural resources or wildlife, (iii) the protection or use of surface
water or ground water, (iv) the management, manufacture, possession, presence,
use, generation, transportation, or handling of, or exposure to any, hazardous
substance, or (v) pollution (including release of any hazardous substance to the
air, land, surface water or ground water).   1.30   “Event of Default” shall
have the meaning given in Section 15.1.   1.31   “Event of Force Majeure” shall
have the meaning given in Section 14.1.   1.32   “Excuse Event” shall have the
meaning given in Section 4.1   1.33   “Extension Period” shall have the meaning
given in Section 2.4.   1.34   “Financing” shall have the meaning given in
Section 19.5.   1.35   “First Year” shall have the meaning given in Section 4.2.
  1.36   “Force Majeure” shall have the meaning given in Section 14.1.   1.37  
“Force Majeure Period” shall have the meaning given in Section 14.2.   1.38  
“Gateway Mine” means the mine located in Coulterville, Illinois that is owned or
controlled by one or more Affiliates of Seller.   1.39   “GBU Area” shall mean
all the lands that make up the Greater Belleville Underground coal areas in
southwest Illinois (and shall include both surface and subsurface coal areas),
and such contiguous areas located in Illinois in which Seller or Seller’s
Affiliate(s) have the right, or hereafter acquire the right, to mine coal.  
1.40   “GBUA Coal” shall mean Coal mined from the GBU Area.   1.41  
“Governmental Authority” shall mean any nation or government (including, without
limitation, the government of the United States), any state, county, municipal
or other political subdivision thereof and any Person exercising legislative,
judicial, regulatory or administrative functions of or pertaining to the
government.   1.42   “Increased Base Price” shall have the meaning given in
Section 10.2.2(a).

Page 4



--------------------------------------------------------------------------------



 



1.43   “Legal Holiday” shall mean Saturday, Sunday or any Day on which banking
institutions in Illinois are authorized by law, regulation or executive order to
remain closed.   1.44   “Lender” shall mean any bank, financial institution,
lender, bondholder, noteholder or other institution entity (or any agent or
trustee thereof) providing debt financing as part of the Financing.   1.45  
“Mine” shall mean all the lands, structures, equipment, excavations, roadways,
waste disposal sites, and transportation, loading, connecting, and related
facilities located at or near the Gateway Mine. If Seller elects to permanently
supply Substitute Coal under this Agreement from any other mine pursuant to
Section 6.2, then the term “Mine” shall include the source of such Substitute
Coal.   1.46   “Notice” shall mean a notice given in accordance with and
complying with the requirements of Section 22.   1.47   “Party” shall mean
either Buyer or Seller and “Parties” means both Buyer and Seller.   1.48  
“Peabody” means Peabody Energy Corporation and its successors and permitted
assigns.   1.49   “Point of Delivery” shall have the meaning given in
Section 7.1.   1.50   “Project” means the proposed feedstock conversion of
Rentech’s existing ammonia fertilizer production facility located in East
Dubuque, Illinois from natural gas to coal gasification.   1.51   “Quality
Specifications” shall have the meaning given in Section 5.1.   1.52  
“Re-adjusted Starting Delivery Date Range” shall have the meaning given in
Section 2.2.   1.53   “Royalties” are the per ton amount of any federal, state,
tribal, and private royalties actually paid by Seller to any person (except
royalties, if any, paid to an Affiliate of Seller) on Coal that Seller tenders
to Buyer.   1.54   “Seller” shall have the meaning set forth in the Preamble to
this Agreement and includes Seller’s successors and permitted assigns under this
Agreement.   1.55   “Seller Parent Guaranty” shall have the meaning given in
Section 20.1.   1.56   “Shortfall Tons” shall have the meaning given in
Section 4.5.   1.57   “Starting Delivery Date” shall have the meaning given in
Section 2.2.

Page 5



--------------------------------------------------------------------------------



 



1.58   “Starting Delivery Date Notice Date” shall have the meaning given in
Section 2.2.   1.59   “Starting Delivery Date Range” shall have the meaning
given in Section 2.2.   1.60   “Substitute Coal” means coal from an Alternative
Source that meets the requirements of Section 6 of this Agreement.   1.61  
“Taxes and Fees” are the per ton amount of taxes and fees (other than taxes
imposed or calculated with respect to income or franchise taxes) actually levied
or assessed with respect to the Coal that Seller tenders to Buyer, and which are
paid by Seller to the applicable Governmental Entity, including but not limited
to the following: Illinois sales tax, the U.S. Black Lung Excise Tax, the U.S.
Reclamation Fee, or similarly applicable taxes and fees in the State of Illinois
with respect to such Coal.   1.62   “Taxes, Fees and Royalties” shall mean Taxes
and Fees and Royalties.   1.63   “Term” shall have the meaning given in
Section 2.3.   1.64   “Tonnage Variations” shall have the meaning given in
Section 4.3.   1.65   “Transportation Equipment” shall mean all coal
transportation equipment (including rail cars), which Buyer owns, leases, or has
rights to use and uses to transport Coal from the Point of Delivery to Buyer’s
Facility.

SECTION 2. CONTRACT TERM
2.1 Effective Date. The “Effective Date” shall be the date of this Agreement.
2.2 Starting Delivery Date. The Starting Delivery Date shall occur between
August 1, 2009 and January 1, 2011. At least eighteen (18) months before the
Starting Delivery Date, Buyer shall provide Notice to Seller specifying a five
month period in which the Starting Delivery Date will occur (which date must be
between August 1, 2009 and January 1, 2011) (the “Starting Delivery Date
Range”). At least fifteen (15) months before the Starting Delivery Date, Buyer
shall provide Notice to Seller reducing the Starting Delivery Date Range from
five (5) months to three (3) months (the “Adjusted Starting Delivery Date
Range”) provided that such three (3) month period must begin and end within the
Starting Delivery Date Range. At least seven (7) months before the Starting
Delivery Date, Buyer shall provide Notice to Seller reducing the Adjusted
Starting Delivery Range from three (3) months to one (1) month (the “Re-adjusted
Starting Delivery Date Range”) provided that such one (1) month period must
begin and end within the Adjusted Starting Delivery Date Range. At least three
(3) months before the Starting Delivery Date, the “Starting Delivery Date Notice
Date”). Buyer shall provide Notice to Seller of the date on which Coal
deliveries will commence under this Agreement (the

Page 6



--------------------------------------------------------------------------------



 



“Starting Delivery Date”) which shall be a Business Day during the Re-adjusted
Starting Delivery Date Range.
2.3 Term. The “Term” of this Agreement shall begin on the Effective Date and
shall continue thereafter to and including December 31, 2017, unless earlier
terminated in accordance with this Agreement, or unless extended pursuant to
Section 2.4.
2.4 Term Extensions. The initial Term and each extended Term may be extended
upon the mutual written agreement of both Parties for additional five (5) year
extension periods (each an “Extension Period”). On or before January 1, 2016
(with respect to the initial Term) and January 1 of the last year of each
Extension Period, Seller shall provide Notice to Buyer of the Mine source (which
shall be a Mine located in Illinois), quality, pricing and escalation
methodology offered for the next Extension Period, together with a sample of
Coal from the offered Mine source, if available. Buyer shall provide Notice to
Seller of its acceptance or rejection of the option by April 1 of such calendar
year. If Buyer accepts such proposed terms, Buyer and Seller shall negotiate in
good faith all remaining terms of this Agreement to be effective during the
proposed Extension Period. If on or before June 30 of such calendar year Buyer
and Seller mutually agree to the terms of this Agreement to be effective during
the proposed Extension Period, then the term of this Agreement shall be extended
to the end of such Extension Period on such agreed upon terms. If Buyer and
Seller do not reach agreement on or before June 30 of such calendar year, then
this Agreement shall terminate upon the expiration of the then current Term. In
connection with any such termination of this Agreement, without regard to the
reasons the Parties were unable to agree to an extension of the Term, Seller
shall have the right of refusal as provided in Section 15.8 for a period of five
(5) years from the date this Agreement terminates.
2.5 Delay in the Starting Delivery Date.
     2.5.1. If the Starting Delivery Date is delayed for any reason beyond [*]
(other than as a result of the breach by Seller of this Agreement or a Seller
claimed Event of Force Majeure), then within thirty (30) Days following receipt
of a written invoice from Seller, accompanied by reasonable supporting
documentation, Buyer shall pay Seller all out-of-pocket costs and obligations
sustained by Seller as a result of the failure of the Starting Delivery Date to
occur on or before January 1, 2010 (i.e., costs and obligations in excess of
those costs and obligations Seller would have incurred if the Starting Delivery
Date was [*]), plus interest at the annual rate of 12% per annum from the date
such costs were incurred. Seller agrees to use commercially reasonable efforts
to find an alternative buyer for the coal it would have supplied under this
Agreement during the delay in order to mitigate its lost coal sale and other
out-of-pocket costs and obligations associated with such delay.

Page 7



--------------------------------------------------------------------------------



 



     2.5.2 If the Starting Delivery Date has not occurred by [*] for any reason,
then at any time thereafter until the Starting Delivery Date occurs Seller may,
upon thirty (30) Days prior Notice to Buyer, terminate this Agreement without
further liability of either Party to the other as a result of such termination;
provided, however, that if Seller has not previously invoiced Buyer for its
out-of-pocket costs and obligations as provided in Section 2.5.1 on or before
the date of such Notice, Seller shall deliver such invoice to Buyer and Buyer
shall be obligated to make such payments in connection with a termination of
this Agreement pursuant to this Section 2.5.2. In addition, in connection with a
termination of this Agreement pursuant to this Section 2.5.2, Seller shall have
the right of refusal as provided in Section 15.8 for a period of five (5) years
from the date this Agreement terminates.
2.6 Special Termination Rights.
     2.6.1 Seller Right. If closing of the Financing has not occurred on or
before March 31, 2008 for any reason, then at any time thereafter until the
closing of the Financing occurs, Seller may, upon ten (10) Days prior Notice to
Buyer, terminate this Agreement without further liability of either Party to the
other as a result of such termination.
     2.6.2 Buyer Right. If Buyer terminates and abandons development of the
Project for any reason prior to the closing of the Financing, then upon ten
(10) Days prior Notice to Seller, Buyer may terminate this Agreement without
further liability of either Party to the other as a result of such termination.
SECTION 3. OUTLINE OF THE OBLIGATIONS OF THE PARTIES
3.1 Purpose. The purpose of this Section 3 is to state in brief form a summary
of the obligations of the Parties under this Agreement. Notwithstanding this
Section 3, Buyer and Seller expressly intend that all the promises, covenants
and other obligations contained in any portion of this Agreement shall be
performed as fully and faithfully as the obligations stated in this Section 3.
3.2 Obligations of Seller or Seller’s Affiliate(s). Subject to the terms and
conditions of this Agreement, Seller or Seller’s Affiliate(s) shall perform the
following obligations:
     3.2.1 Mine Coal from the Mine in the quantities and having the qualities
set forth in this Agreement, subject to Seller’s rights to provide Substitute
Coal pursuant to Section 6.2 of this Agreement.
     3.2.2 Tender Coal for delivery to Buyer at the Point of Delivery in the
quantities and having the qualities set forth in this Agreement, and in
accordance with the schedules established pursuant to this Agreement.

Page 8



--------------------------------------------------------------------------------



 



     3.2.3 Provide, operate, and maintain the loading facility to accomplish the
loading of Coal into the Transportation Equipment provided by Buyer in
accordance with this Agreement.
     3.2.4 Perform the analyses of Coal required by this Agreement.
     3.2.5 Issue invoices for Coal as specified by this Agreement.
     3.2.6 Maintain adequate books and records in accordance with
generally-accepted accounting principles with respect to its obligations and
performance under this Agreement.
     3.2.7 Seller may perform its obligations hereunder directly or cause such
obligations to be performed by any of its Affiliates, contractors or other
designees provided that Seller shall at all times remain responsible to Buyer
for the full and timely performance of its obligations hereunder.
3.3 Obligations of Buyer. Subject to the terms and conditions of this Agreement,
Buyer shall perform the following obligations:
     3.3.1 Except in connection with an Excuse Event, purchase the full Coal
requirements for Buyer’s Facility under this Agreement and accept delivery of
Coal in the quantities set forth in this Agreement and in accordance with the
schedules established pursuant to this Agreement. In the event that Buyer is
obligated to purchase Coal hereunder and is unable or unwilling to take delivery
of such Coal from Seller in accordance with this Agreement, then Buyer shall
have the obligation to pay for such Coal in accordance with the terms hereof
without taking delivery of such Coal. Upon receipt of a Notice by Buyer, Seller
shall use commercially reasonable efforts to sell such Coal on behalf of Buyer
at the best net price available to it. Seller shall provide Buyer with Notice of
the best offer it receives for such Coal and Buyer shall promptly either accept
or reject such offer. If Buyer rejects the offer proposed by Seller, or if, for
any reason, Seller fails to provide Buyer with an offer for all such Coal with
fourteen (14) Days of receipt of Buyer’s Notice requesting Seller’s assistance
in marketing such Coal, then Buyer shall have the right to sell such Coal to a
third party without reduction of Buyer’s payment obligation to Seller related to
such Coal. Buyer shall be entitled to the sale proceeds from any sale of Coal
pursuant to this Section 3.3.1. In no event shall Seller be in default under
this Agreement for failing to identify an acceptable buyer for Coal pursuant to
this Section 3.3.1.
     3.3.2 Provide, or cause to be provided, sufficient Transportation Equipment
as required by Section 9 of this Agreement for the Coal to be delivered in
accordance with the schedules established pursuant to this Agreement.

Page 9



--------------------------------------------------------------------------------



 



     3.3.3 Pay the applicable Contract Price for Coal delivered and accepted in
accordance with this Agreement and any other amounts owed by it hereunder as and
when due in accordance with this Agreement.
     3.3.4 Provide Seller with the right of refusal to supply coal to Buyer’s
Facility following a termination of this Agreement for any reason other than a
Seller Event of Default as provided in Section 15.8.
SECTION 4. COAL QUANTITIES AND DELIVERY SCHEDULES
4.1 Quantity Obligations. Buyer shall purchase all of its Coal requirements for
Buyer’s Facility from Seller pursuant to this Agreement unless (a) Seller is
unable to deliver all of Buyer’s requirements in accordance with this Agreement,
(b) Seller is in default under this Agreement, (c) an Event of Force Majeure
prevents Seller from supplying Buyer with its Coal requirements, (d) Buyer’s
obligations are in suspension as provided for in Section 5.2.3, (e) Seller is
not supplying Buyer with its Coal requirements due to a change in Environmental
Laws as provided in Section 14.5, or (f) Seller is unwilling to supply Buyer
with Declined Tons pursuant to Section 4.4 (each an “Excuse Event”). Subject to
the terms and conditions of this Agreement, during each Delivery Year, Seller
shall tender to Buyer at the Point of Delivery and Buyer shall purchase from
Seller, the total quantity of Coal specified in Buyer’s Annual Nomination
pursuant to Section 4.2, as such Annual Nomination may be revised from time to
time in accordance with Section 4.3 and other applicable provisions of this
Agreement; provided that Buyer’s Annual Nomination shall at all times reflect
the full Coal requirements of Buyer’s Facility unless Seller is not obligated to
supply or Buyer is not obligated to purchase such full Coal requirements due to
an Excuse Event.
4.2 Annual Nominations. On or before the Starting Delivery Date Notice Date the
Parties shall mutually agree on a start-up schedule and the amount of Coal to be
delivered on a monthly basis during the first twelve-months to occur after the
Starting Delivery Date (the “First Year”). On or before July 1 of each
succeeding Delivery Year, Buyer shall nominate the tonnage to be delivered in
the following Delivery Year, broken down into approximately equal monthly
amounts. Each such Annual Nomination shall be no less than 800,000 tons and no
greater than 900,000 tons (unless adjusted due to an Excuse Event), provided,
however, that for the First Year, the total tonnage to be delivered during such
twelve (12) month period shall be 600,000 tons delivered in monthly quantities
of approximately 50,000 tons and the Annual Nomination(s) for the Delivery
Year(s) in which the First Year occurs shall reflect the reduced Annual
Nomination for the portion of the First Year that occurs in such Delivery
Year(s). Buyer may revise the Annual Nomination within the limits, and in
accordance with the notification requirements, for Tonnage Variations specified
in Section 4.3 and the Annual Nomination shall be

Page 10



--------------------------------------------------------------------------------



 



revised to reflect any reduced deliveries due to an Excuse Event. The term
“Annual Nomination” as used in this Agreement shall reflect any reduction in
effect from time to time to account for an Excuse Event.
4.3 Tonnage Variations. The Annual Nomination shall be delivered in approximate
equal monthly quantities unless otherwise mutually agreed by both Parties. On a
quarterly basis, Buyer may, at its sole discretion, increase or decrease each
monthly quantity in such quarter by up to ten percent (10%) of the monthly
allocation of the Annual Nomination, unless a larger increase or decrease is
accepted in writing by Seller, which acceptance or rejection shall be within the
sole discretion of Seller exercisable by Seller for any reason (“Tonnage
Variations”); provided that such an increase or decrease shall not cause the
Annual Nomination to either (i) fall below a minimum of 800,000 tons (600,000
tons for the First Year), or (ii) exceed a maximum of 900,000 tons (an Annual
Nomination within the amounts described in clauses (i) and (ii) is referred to
herein as the “Basic Requirements”). To effect a quarterly increase or decrease,
Buyer shall provide Notice to Seller at least thirty (30) Days prior to the
first Day of the impacted quarter (e.g., thirty (30) Days prior to April 1,
July 1, October 1 and January 1).
4.4 Additional Tons. In the event that the full Coal requirements for Buyer’s
Facility are in excess of 900,000 tons per Delivery Year, Seller shall, in good
faith, determine whether the tons in excess of the Basic Requirements (the
“Additional Tons”) can be supplied from the Mine (including any Mine used to
supply Substitute Coal for all or part of the Additional Tons) or any other
Alternative Source on the same terms and conditions as it provides the Basic
Requirements hereunder. If Seller elects not to supply all or any part of the
Additional Tons on the same terms and conditions of this Agreement (the
“Declined Tons”), then it shall promptly (and, in any event, within ten
(10) Days) provide Notice thereof to Buyer and Buyer shall have the right to
solicit proposals for the supply of the Declined Tons from third parties. If
Buyer determines to provide for the Declined Tons from one or more third
parties, then Seller shall have the right to match the price and other terms for
the supply of the Declined Tons. In order to effect this right, Buyer shall give
Notice to Seller of the terms and conditions for each third party offer it
intends to accept for the delivery of Declined Tons. Such Notice shall specify
all terms for the delivery of such Declined Tons that are different in any
material respects than the terms of this Agreement applicable to the Basic
Requirements, together with any additional information regarding such offer that
is reasonably requested by Seller. Within five (5) Business Days following
receipt of Buyer’s Notice, including all differing terms and any additional
information reasonably requested by Seller, Seller shall either accept or reject
the delivery of such Declined Tons on the terms provided by Buyer. If Seller
accepts such terms, then the Declined Tons will be delivered under this
Agreement as modified by the terms provided by Buyer and so accepted by Seller.
If Seller rejects such terms, then Buyer may provide for the delivery of the
Declined Tons by the third-party on terms that are not different in any material
respect than the terms specified in Buyers Notice to Seller; provided,

Page 11



--------------------------------------------------------------------------------



 



however, that Buyer shall provide for such Declined Tons pursuant to a written
contract with the third party supplier, shall provide Seller’s in-house
designated legal counsel or a nationally-recognized coal consultant with a fully
executed copy of such contract (without redaction or incomplete terms,
conditions or schedules) and shall provide Seller’s in-house designated legal
counsel or such coal consultant (as applicable) with a written copy of any
amendments, modifications or changes to such contract (which, in each case,
shall be used by such in-house counsel or such coal consultant (as applicable)
solely to verify compliance with the requirements of this Section). All costs
associated with such coal consultant’s review shall be paid by Buyer without
contribution from Seller. If after Seller rejects terms for Declined Tons
proposed by a third party, such terms change in any material respect, then Buyer
shall repeat the offer process described above with the new terms included prior
to entering into a definitive agreement with a third party supplier. The Parties
understand that the process described above may delay or inhibit Buyer’s ability
to obtain a third party supply of Declined Tons but the Parties agree to this
process in order to provide Seller with the opportunity to supply the full Coal
requirements for Buyer’s Facility.
4.5 Shortfall Tons. In the event the full Coal requirements for Buyer’s Facility
are less than 800,000 tons per Delivery Year (600,000 tons for the First Year),
then Buyer shall have the right to request a tonnage reduction for such Delivery
Year by Notice to Seller. Within five (5) Business Days of receipt of Buyer’s
Notice, Seller shall either accept or reject the request, in Seller’s sole
discretion exercisable by Seller for any reason. If Seller accepts the
reduction, than the minimum Basic Requirements for such Delivery Year shall be
reduced to the accepted level. If Seller rejects all or part of the reduction,
then with respect to the rejected reduction (the “Shortfall Tons”), Buyer shall
have the right to resell Coal to be delivered hereunder in an amount equal to
the Shortfall Tons to a third party purchaser who shall take delivery of such
Coal in its own Transportation Equipment at the Point of Delivery (or from Buyer
if Buyer takes delivery of such Coal in its own Transportation Equipment at the
Point of Delivery). Without duplication of Buyer’s obligation under Section 10,
Buyer shall pay Seller the Contract Price for all Shortfall Tons delivered at
the Point of Delivery to a third party hereunder and once delivered to such
third party shall be considered to have been delivered to Buyer for all purposes
of this Agreement.
SECTION 5. COAL SPECIFICATIONS
5.1 Coal Quality. Seller shall tender Coal for delivery to Buyer with the
following quality characteristics As Received (“Quality Specifications”),
averaged over a calendar month:

Page 12



--------------------------------------------------------------------------------



 



          Monthly Average                Characteristic   (As Received)
Btu/lb.
  [*]
Ash %
  [*]
Sulfur %
  [*]
Moisture %
  [*]
SO2 (LB/Million Btu)*
  [*]

             
 
  *SO2 (LB/Million Btu)   = (Sulfur % [as received] x 20,000)    
 
      Btu/lb    

5.2 Suspension of Deliveries.
     5.2.1 Right to Suspend. Buyer shall have the right to suspend deliveries
under this Agreement if the weighted average Final Analyses for Coal deliveries
during the previous calendar quarter fail to satisfy the following Coal quality
specifications.

          Quarterly Weighted     Average Limit (As                Characteristic
  Received)
Btu/lb.
  [*]
Ash %
  [*]
Moisture %
  [*]
Sulfur %
  [*]
SO2 (LB/Million Btu)*
  [*]
Chlorine %
  [*]

             
 
  *SO2 (LB/Million Btu)   = (Sulfur % [as received] x 20,000)    
 
      Btu/lb    

     5.2.2 Suspension Notice. Buyer may suspend deliveries under this Agreement
by providing Seller with Notice of the suspension together with

Page 13



--------------------------------------------------------------------------------



 



reasonable supporting documentation and a specific description of the failed
specifications set forth in Section 5.2.1 giving rise to the suspension.
     5.2.3 Duration and Effect of Suspension. During any period of suspension
under this Section 5.2, Buyer’s obligations to accept and pay for Coal under
this Agreement shall be excused (and the Annual Nomination proportionally
reduced) and Buyer may purchase coal from suppliers other than Seller. [*]. A
suspension shall remain in effect until Seller furnishes Buyer with reasonable
adequate assurances that future deliveries will conform to the specifications in
Section 5.2. If Seller does not provide such adequate assurances within ninety
(90) Days after the date Seller receives Buyer’s Notice of suspension, Buyer may
terminate this Agreement.
SECTION 6. SOURCES OF COAL
6.1 Sources of Coal. The sources of Coal delivered pursuant to this Agreement
shall be (i) Seller’s Gateway Mine; or (ii) any other Mine in the GBU Area; or
(iii) any Mine other than as described in clause (i) or (ii) above; or (iv) any
other alternative source including, without limitation, contractual rights to
supply from a third-party that satisfy the requirements of Section 6.2. Any
source of Coal other than the Gateway Mine shall be an “Alternative Source”.
Notwithstanding anything to the contrary herein, (a) the source of the Coal
delivered by Seller pursuant to this Agreement must be located in Illinois, and
(b) the source of any replacement or substitute coal obtained or procured by
Buyer for use at the Facility must be located in Illinois.
6.2 Alternative Sources. Prior to using an Alternative Source, Seller shall
obtain and provide to Buyer evidence that demonstrates to the reasonable
satisfaction of Buyer that such Alternative Source produces Coal having the
average quality characteristics described in Section 5.1, or otherwise as
approved by Buyer, which approval shall not be unreasonably withheld.
     6.2.1 Delivery Notice Procedures. Seller shall provide Notice to Buyer as
soon as practical, but not later than 45 days before first delivery, of Seller’s
election to deliver Substitute Coal pursuant to this Agreement. A sample of such
Substitute Coal will be supplied to Buyer concurrent with the delivery of such
Notice.

Page 14



--------------------------------------------------------------------------------



 



     6.2.2 Delivered Price of Substitute Coal. In the event Seller supplies Coal
from an Alternative Source, the Contract Price hereunder for such Substitute
Coal shall be adjusted (either up or down) such that Buyer’s total equivalent
delivered price for such Substitute Coal shall be the same (on a cost per
million Btu basis) as Coal delivered from the Gateway Mine, taking into
consideration Buyer’s alternative transportation and other reasonable cost and
charges incurred, and savings realized, and appropriate quality adjustments
resulting from the change to such Alternative Source.
     6.2.3 [*]
SECTION 7. DELIVERY OF COAL
7.1 Point of Delivery. The “Point of Delivery” shall mean the point where Coal
is transferred from Seller’s loading facility at the Mine into Buyer’s
Transportation Equipment. Seller shall tender Coal for delivery to Buyer (or
third party purchaser pursuant to Section 4.5) f.o.b. the Point of Delivery, and
Seller shall load such Coal into Buyer’s (or third party purchaser pursuant to
Section 4.5) Transportation Equipment. In the event Seller elects to furnish
Substitute Coal from an Alternative Source as provided in Section 6, Buyer and
Seller shall mutually agree to an alternative place to tender the delivery of
such Substitute Coal (and such point shall be the “Point of Delivery”
therefore), and to any reasonable arrangements needed to accommodate the loading
of such Substitute Coal into Buyer’s Transportation Equipment.

7.2 Title and Risk of Loss. Title and risk of loss and damage to Coal shall pass
to Buyer after Seller loads Coal into Buyer’s (or third party purchaser pursuant
to Section 4.5) Transportation Equipment at the Point of Delivery and Buyer (or
third party purchaser pursuant to Section 4.5) accepts such Coal in accordance
with Section 7.3 of this Agreement. Seller warrants that it will pass to Buyer
(or third party purchaser pursuant to Section 4.5) full title to such Coal free
and clear of all liens and encumbrances. Seller assumes no liability for the
Coal after title and risk of loss pass to Buyer (or third party purchaser
pursuant to Section 4.5), except as otherwise specifically provided in this
Agreement.

7.3 Acceptance by Buyer. Buyer shall accept all Coal that is tendered for
delivery and loaded into Buyer’s (or third party purchaser pursuant to
Section 4.5) Transportation Equipment at the Point of Delivery, provided that
Coal is tendered for delivery in accordance with the terms of this Agreement.
For purposes of accepting delivery of such Coal, the employees and agents of
Buyer’s (or third party purchaser pursuant to Section 4.5) rail carrier shall be
deemed agents of Buyer.

Page 15



--------------------------------------------------------------------------------



 



Following acceptance of delivery, Buyer shall be obligated to pay Seller for the
Coal so accepted in accordance with the invoicing and payment procedures set
forth in this Agreement. Notwithstanding the preceding sentence, Buyer shall
have no obligation to pay Seller for coal that Buyer properly rejects pursuant
to Section 5.2.
SECTION 8. LOADING OBLIGATIONS
8.1 Loading Coal. Seller shall assume the following obligations with respect to
loading Coal at the Point of Delivery or such other place(s) of delivery as the
Parties may agree upon pursuant to Section 7.1:
     8.1.1 General Loading Obligations. Seller shall load or cause to be loaded
all Coal tendered for delivery to Buyer pursuant to this Agreement in a safe and
prudent manner in accordance with the applicable rules of Buyer’s rail carrier
(except any rules that such rail carrier may adopt hereafter that would impose
an unreasonable burden or cost on Seller or the Mine’s operations), Applicable
Laws and in accordance with generally accepted loading practices and procedures
in the coal mining industry in the central United States.
     8.1.2 Operation of Loading Facility. Seller shall operate a loading
facility at the Mine to load Coal into empty rail cars placed at the Point of
Delivery. Seller shall operate the loading facility in a workmanlike manner and
at a level of efficiency equal or superior to that generally attained by mine
operators in the central United States.
     8.1.3 Seller’s Liability for Negligent Loading. If Buyer’s Transportation
Equipment is damaged by Seller’s failure to comply with the requirements of
Sections 8.1.1 and 8.1.2, then Seller shall be liable to Buyer for such damage.
Seller shall not be liable for the normal wear and tear to Buyer’s
Transportation Equipment.
     8.1.4 Seller’s Indemnification of Buyer for Seller’s Negligent or Delayed
Loading. Seller acknowledges that Buyer has entered into or may enter into
agreements with one or more rail carriers which may place the following
liabilities upon Buyer: (i) liability for damages to the rail carrier’s
equipment and property; (ii) liability for personal injuries to rail carrier
employees or third parties; and (iii) liability for the payment of charges to
the rail carrier for delays caused by the improper or untimely loading of coal.
If Seller has reviewed and approved in advance the provisions of Buyer’s
agreements with rail carriers that impose such liabilities (it being understood
that Seller shall have the obligation to approve such provisions if they are
customary in the industry), Seller shall indemnify and hold harmless Buyer from
and against any and all such liabilities, losses, or damages to the extent that
they result from Seller’s failure to comply with the requirements of
Sections 8.1.1 and 8.1.2,, and for Seller’s failure to load within 4 hours after
the train is placed for loading beneath Seller’s loading facilities. Such 4-hour
time

Page 16



--------------------------------------------------------------------------------



 



limitation assumes a train consisting of no more than 118 steel railcars. The
Parties anticipate that the maximum train makeup shall not be greater than 125
aluminum rail cars, and that under such circumstances, the loading time
limitation shall be five and one-half (5 1/2) hours.
SECTION 9. TRANSPORTATION OBLIGATIONS
     Buyer shall assume the following obligations with respect to the
transportation of Coal to Buyer’s Facility:
9.1 Rail Transportation. Buyer, [*], shall arrange for rail transportation
service for Coal tendered for delivery at the Point of Delivery pursuant to this
Agreement. Such transportation service (in the aggregate) shall be sufficient to
accommodate the transportation of the Annual Nominations made (and adjusted)
pursuant to Section 4 of this Agreement. Buyer shall pay all of the costs for
such transportation service (except in the case of rejected coal), and shall
take reasonable steps to ensure that regular transportation service is available
to accommodate Coal tendered for delivery pursuant to this Agreement.
9.2 Compatibility of Rail Cars. Buyer shall use or cause to be used rail cars
that are in good condition, clean, ready to load and compatible with Seller’s
loading facility, and the loading facilities of any mines that supply Substitute
Coal. The rail cars shall arrive at the Mine in good condition, clean and ready
to load.
9.3 Buyer’s Liability for Condition of Rail Cars. If the loading facilities at
the Mine are damaged by Buyer’s failure to comply with the requirements of
Section 9.1 or 9.2, then Buyer shall be liable to Seller for such damage. Buyer
shall not be liable for the normal wear and tear to Seller’s loading facilities
at the Mine.
9.4 Buyer’s Indemnification of Seller. Buyer shall indemnify and hold harmless
Seller from and against any and all liabilities, losses, or damages to the
extent they result from Buyer’s failure to comply with the requirements of
Sections 9.2 and 9.3.
SECTION 10. PRICE OF COAL
10.1 Contract Price. The Contract Price for any calendar month after the
Starting Delivery Date is an amount equal to (without duplication) (i) (a) the
Billing Price (determined as provided in Section 10.2), (b) adjusted by the Btu
Adjustment (determined as provided in Section 10.3) multiplied by (ii) the
number of tons of Coal delivered during the month, plus (iii) as provided in
Section 10.4.1 any Illinois sales tax payable by Seller for the Coal sold
hereunder during such month. This amount (the “Contract Price”) will be adjusted
to reflect any applicable changes in certain Taxes, Fees and Royalties as
provided in Section 10.4 and for changes in

Page 17



--------------------------------------------------------------------------------



 



Applicable Laws as provided in Section 10.5. The Contract Price is subject to an
adjustment pursuant to Section 6.2.2 and by Seller as provided in Section 10.10.
The Contract Price is also subject to adjustment by Buyer due to changes in
certain Environmental Laws as provided in Section 14.4. The price for Declined
Tons shall be as provided in Section 4.4.
10.2 Calculation of Billing Price.
     10.2.1 Base Price. The base price for coal delivered by Seller to Buyer at
the Mine in accordance with this Agreement is $[*] per ton as of January 1, 2007
(the “Base Price”).
     10.2.2 Billing Price.
          (a) Beginning on April 1, 2007, and continuing quarterly throughout
the Term on July 1, October 1, January 1 and April 1 of each calendar year the
Base Price (for April 1, 2007) and thereafter the price calculated pursuant to
this Section 10.2.2(a) shall be increased by $[*] ([*]%] of the Base Price). For
each calendar quarter the amount adjusted pursuant to this Section 10.2.2(a) is
the “Increased Base Price”.
          (b) Beginning on April 1, 2007, and continuing quarterly throughout
the Term on July 1, October 1, January 1 and April 1 of each calendar year the
Base Price (for April 1, 2007) and thereafter the price calculated pursuant to
this Section 10.2.2(b) shall be the amount determined in accordance with
Section 10.2.3. For each calendar quarter the amount adjusted pursuant to this
Section 10.2.2 (b) is the “Adjusted Base Price”.
          (c) Beginning on April 1, 2007, and continuing quarterly throughout
the Term on July 1, October 1, January 1 and April 1 of each calendar year the
effective price to be paid by Buyer to Seller for such calendar quarter (the
“Billing Price”) shall be the higher of the Increased Base Price and the
Adjusted Base Price each calculated for such calendar quarter as provided in
Sections 10.2.2(a) and 10.2.2(b) above. Exhibit A contains examples of the
calculation of the price adjustment provisions of this Section 10.2.2 and are
included for the sake of clarity.
     10.2.3 Inflation Adjustment. The “Adjusted Base Price” shall be determined
quarterly by increasing or decreasing the Base Price for each percentage point
of change, or proportionately for fractional parts of a percentage point of
change, to reflect changes in the following indices. The Base Price will be
allocated per the index weights detailed below. The first five indices shall be
based upon the preliminary indices for November (for the January 1 adjustment),
February (for the April 1 adjustment), May (for the July 1 adjustment) and
August (for the October 1 adjustment). The [*] shall be the preliminary indices
for the third quarter of the prior year (for the January 1 adjustment), fourth
quarter of the prior year (for the April 1 adjustment), first

Page 18



--------------------------------------------------------------------------------



 



quarter of the current year (for the July 1 adjustment) and second quarter of
the current year (for the October 1 adjustment). The [*] index shall be based on
the [*] on December 15 (for the January 1 adjustment), March 15 (for the April 1
adjustment), June 15 (for the July 1 adjustment) and September 1 (for the
October 1 adjustment).

                              Index   Index           Source   Weight   Base    
 
[*]
                 
[*]
  1    [*]%     [*]     [*]
[*]
                 
[*]
  1    [*]%     [*]     [*]
[*]
                 
[*]
  2    [*]%     [*]     [*]
[*]
                 
[*]
  2    [*]%     [*]     [*]
[*]
                 
[*]
  2    [*]%     [*]     [*]
[*]
  3   [*]%     [*]     [*]
[*]
  4   [*]%     [*]   [*]

Source:
1. [*]
2. [*]
3. [*]
4. [*]

Page 19



--------------------------------------------------------------------------------



 



effective date or if not published on such Day the first Day thereafter that it
is published.
Exhibit A to this Agreement contains examples of the calculations pursuant to
this Section 10.2.3.
     10.2.4 Notice of Calculations. Seller shall calculate the Adjusted Base
Price pursuant to Section 10.2 for each quarterly adjustment date (beginning on
the first Day of the Adjusted Starting Date Delivery Range for the first
quarterly adjustment) and provide Notice to Buyer of the Adjusted Base Price
that will take effect thereon. Seller’s Notice shall provide sufficient detail
regarding how such calculations were made.
10.3 BTU Quality Adjustments. The Parties shall use the Btu Quality Adjustment
described in this Section 10.3 to adjust for variations in the actual monthly
weighted average Btu content of Coal delivered under this Agreement, compared to
the [*] Btu/lb content used to set the Base Price. If the Btu Quality Adjustment
reveals that the actual Btu content of delivered Coal is lower than [*] Btu/lb,
then Buyer shall be entitled to compensation from Seller. If the Btu Quality
Adjustment reveals that the actual Btu content of delivered Coal exceeds [*]
Btu/lb, then Seller shall be entitled to compensation from Buyer. The Btu
Quality Adjustment and the Parties’ entitlement to compensation shall be
determined as follows:
     10.3.1 Weighted Average Btu Content. Seller shall be responsible for
determining the weighted average Btu content of Coal delivered each month during
the Term of this Agreement, based on the weighing, sampling, and testing data
generated by Seller in accordance with Section 12.2 of this Agreement. The
foregoing monthly weighted average Btu content may be referred to as the “Actual
Btu/lb” for purposes of this Section 10.3.
     10.3.2 Determine the Adjusted Btu Price. Seller shall compare the Actual
Btu/lb with the applicable Billing Price for [*] Btu/lb Coal to determine the
“Adjusted Btu Price,” which shall be used to determine the compensation Buyer or
Seller is entitled to receive pursuant to this Section 10.3. The “Adjusted Btu
Price” shall be determined using the following formula:
Billing Price x Actual Btu/lb = Adjusted Btu Price
[*] Btu/lb                
     For example, [*] Btu/lb Coal sold at a Billing Price of $[*] per ton would
yield an Adjusted Btu Price of $[*] per ton ($[*]/ton x ([*]/[*])) = $[*]/ton.
     10.3.3 Determining Compensation Payable to Buyer. If the Adjusted Btu Price
is less than the Billing Price, then Buyer is entitled to compensation in an

Page 20



--------------------------------------------------------------------------------



 



amount equal to the total monthly tons sold in the applicable month multiplied
by the difference between the Billing Price and the Adjusted Btu Price:
(Billing Price — Adjusted Btu Price) x Total Monthly Tons = Amount Owed to Buyer
     For example, if Seller delivers monthly total of 100,000 tons of [*] Btu/lb
Coal at the $[*] per ton Billing Price and the $[*] per ton Adjusted Btu Price
referenced in Section 10.3.2, Buyer would be entitled to receive $[*] from
Seller as compensation for taking delivery of Coal with a weighted average
heating value lower than [*] Btu/lb ($[*]$/ton — $[*]$/ton) x 100,000 tons =
$[*].
     10.3.4 Determining Compensation Payable to Seller. If the Adjusted Btu
Price is greater than the Billing Price, then Seller is entitled to compensation
in an amount equal to the total monthly tons sold in the applicable month
multiplied by the difference between the Adjusted Btu Price and the Billing
Price:
(Adjusted Btu Price — Billing Price) x Total Monthly Tons = Amount Owed to
Seller
     For example, if the Seller delivers a monthly total of 100,000 tons of [*]
Btu/lb Coal at a $[*] per ton Billing Price and a $[*] per ton Adjusted Btu
Price, Seller would be entitled to receive $[*] from Buyer as compensation for
delivering Coal with a weighted average Btu value greater than [*] Btu/lb
($[*]]/ton — $[*]/ton) x 100,000 ton = $[*].
     10.3.5 Method of Compensating Parties for Btu Quality Adjustments. In
accordance with Section 18.1 of this Agreement, Seller shall issue an invoice or
credit Notice to Buyer on or before the tenth (10th) Day of each month that
accounts for any and all additional payments or credits mandated pursuant to the
Btu Quality Adjustment performed in accordance with this Section 10.3 for the
Coal delivered during the previous month, plus any Taxes and Fees applicable to
such amount.
10.4 Taxes, Fees and Royalties.
     10.4.1 Taxes, Fees and Royalties. All Taxes, Fees and Royalties (excluding
Illinois sales tax) in effect on January 1, 2007 are included in the Base Price.
All Illinois sales tax payable by Seller on the Coal delivered hereunder and any
changes in Taxes, Fees and Royalties occurring after January 1, 2007 shall be
determined and collected from Buyer on a continual basis throughout the Term.
Seller shall collect from Buyer all Illinois sales tax on the sale of all Coal
under this Agreement unless Buyer provides Seller with a sales tax exemption for
such sales from the applicable Illinois Governmental Authority or other
assurances reasonably acceptable to Seller that such sales tax is not required
to be collected by Seller or remitted by Seller to the State of Illinois, in
each case with respect to the transactions contemplated under this Agreement.

Page 21



--------------------------------------------------------------------------------



 



     10.4.2 Invoice. Taxes, Fees and Royalties imposed or increased after
January 1, 2007 are not included in the Base Price and together with Illinois
sales tax shall be invoiced by Seller as part of the monthly invoice provided
for in Section 18.
10.5 Changes in Applicable Law Cost Adjustment.
     10.5.1 Changes in Applicable Law Costs. Increased costs associated with
changes in Applicable Law shall be determined on an annual basis beginning on
January 1, 2007 and shall continue throughout the Term. As of January 1, 2007,
the change in Applicable Law costs are zero. On an annual basis, increased costs
associated with complying with changes in Applicable Law since January 1, 2007
applicable to the Gateway Mine or any Alternative Source from which Coal is
actually delivered hereunder (as the case may be) shall be expressed in dollars
per ton, based on the total change in costs associated with complying with all
changes in Applicable Law on all tons of Coal produced from the Gateway Mine or
any Alternative Source from which Coal is actually delivered hereunder (as the
case may be) for such year; provided, however, that in no event shall the costs
associated with changes in Applicable Law associated with any Alternative Source
be greater than the costs associated with changes in Applicable Law that would
have been associated with the Gateway Mine had the Coal been delivered from the
Gateway Mine. To the extent that such increased costs are applicable to Coal
delivered hereunder, Buyer shall be responsible for reimbursing the Seller for
[*]% of the increased costs associated with complying with all changes in
Applicable Law based on all tons produced from the Mine or any Alternative
Source from which Coal is actually delivered hereunder (as the case may be)
calculated on an annual basis provided, however, that in no event shall the
costs associated with changes in Applicable Law associated with any Alternative
Source be greater than the costs associated with changes in Applicable Law that
would have been associated with the Gateway Mine had the Coal been delivered
from the Gateway Mine. Such increased costs associated with complying with
changes in Applicable Law based on an annual basis shall be billed to Buyer on a
retroactive basis as a separate invoice which shall be issued within 30 days
after January 1 of the subsequent year and shall be paid by Buyer within thirty
(30) Days of receipt of such invoice.
     10.5.2 Notification and Disclosure of Information Concerning Changes in
Applicable Law Costs. Seller shall notify Buyer of any changes in Seller’s costs
associated with complying with changes in Applicable Law if such changes in
Seller’s costs associated with complying with changes in Applicable Law will
have an effect on the Contract Price pursuant to this Agreement. Seller shall
furnish to Buyer all values related to the change(s) and the computations
showing the effect of such change(s) on the cost per ton of Coal produced from
the Mine. Seller shall furnish such information to Buyer along with, or prior
to, the invoice identified in Section 10.5.1.

Page 22



--------------------------------------------------------------------------------



 



10.6 Change or Discontinuance of Indices. If the base period of any designated
index is changed, such index will continue to be used hereunder, but values for
the prior time period and the current time period will be adjusted as
appropriate to take into account the use of the new base period. In the event
any designated index is discontinued or altered, becomes unavailable, or is no
longer applicable, the Parties shall undertake to agree on a substitute index or
a substitute method of cost adjustment which most closely matches the economic
structure of the discontinued or altered index. If the Parties fail to reach
agreement within thirty (30) Days, then the substitute index or substitute
method of cost adjustment shall be submitted to arbitration and resolved
pursuant to Section 16 of this Agreement.
10.7 Change in Indices Due to Change in the Mine. If Seller elects to deliver
Coal from a new Mine or Substitute Source other than the Gateway Mine and such
new Mine is not a surface mine, then the indices used in Section 10.2.3 shall be
changed as provided in Exhibit D.
10.8 Rounding. Unless otherwise specifically provided by this Agreement, the
values used to perform the calculations prescribed by this Agreement shall be
rounded to three decimal places. For invoicing purposes, the dollar amounts of
charges and credits shall be rounded to the nearest cent. For purposes of
adjusting values in accordance with this Section 10, all indices shall be
rounded to the nearest hundredth of an index point. The annual percentage
changes for each index shall be rounded to the nearest hundredth of a percentage
point. The total weighted percentage change for the combined indices shall be
rounded to the nearest hundredth of a percentage point. The Base price adjusted
pursuant to Section 10 shall be rounded to two (2) decimal places.
10.9 Price Adjustment for Change in Location of the Mine. If Seller elects to
deliver Coal from a new Mine or Substitute Source other than the Gateway Mine,
then the Contract Price for Coal delivered hereunder from such new Mine or
Substitute Source shall be adjusted as provided in Section 6.2.2.
10.10 Seller Right to Adjust Contract Price. At any time on or before [*] by
Notice to Buyer, Seller shall have the right to adjust the Contract Price for
the price and/or quality of, Coal to be delivered under this Agreement effective
[*] and continuing throughout the remainder of the Term to reflect then current
market prices and quality for Illinois Coal; provided, however, that (i) in no
event shall any increase in the Contract Price pursuant to this Section 10.10
exceed [*]% of the Contract Price in effect on [*], and (ii) in no event shall
any decrease in the quality of Coal pursuant to this Section 10.10 be below the
quality standards set forth in Section 5.2. If Seller does not increase the
Contract Price or adjust the quality of Coal to be delivered hereunder by Notice
to Buyer on or before [*], then Seller shall have irrevocably waived its rights
under this Section 10.10.

Page 23



--------------------------------------------------------------------------------



 



SECTION 11. COMPLIANCE WITH LAWS
11.1 Construction. In performing this Agreement Buyer and Seller shall not
knowingly violate any Applicable Laws; provided, however, that no such violation
shall constitute an Event of Default by a Party unless it results in a material
non-performance of the Party’s other performance obligations under this
Agreement. Buyer and Seller shall interpret and construe this Agreement to
achieve lawful results.
11.2 Severability. If any portion of this Agreement becomes or is determined by
a Governmental Authority with jurisdiction to be illegal, Buyer and Seller shall
modify that portion to correct the illegality. The illegality of any portion of
this Agreement shall not affect the validity or the enforceability of the
remainder of this Agreement.
SECTION 12. WEIGHING, SAMPLING, AND ANALYSIS
12.1 Procedures. Weighing, sampling, and analysis of the Coal tendered for
delivery shall be carried out in accordance with the provisions of this
Section 12.
12.2 Duties to Sample Coal. Seller shall collect samples of Coal that the
sampling equipment at the Mine has taken. The sampling shall be conducted by an
automatic mechanical sampling device located at the Mine and in a statistically
reliable method that is in compliance with procedures approved by the American
Society for Testing and Materials (“ASTM”) (except for those “quick analyses”
performed pursuant to Section 12.5.1). Seller shall perform or cause to be
performed an analysis of each trainload of Coal to determine the Btu
characteristics of the Coal (the “Analysis”). The methods and procedures to be
used in the sampling process and laboratory analysis shall be in compliance with
those approved by the ASTM, or such other methods and procedures mutually agreed
to in writing by the Parties. The Seller shall provide Buyer with Notice of the
report for the Analysis as soon as practicable after sampling and analysis.
Unless Buyer requests an independent laboratory analysis pursuant to
Section 12.5.3, the results of each Analysis shall be deemed the Final Analysis,
be binding as the analysis for all quality specifications and shall also be used
to determine the monthly weighted average Btu content of Coal used to perform
the Btu Quality Adjustments.
12.3 Duties of Seller to Weigh Coal.
     12.3.1 Duty to Weigh; Use of Weighing Data. Seller shall weigh or cause to
be weighed all train loads of Coal tendered for delivery to Buyer by using
railroad scales to obtain the tare weight of inbound railroad cars and then
using the same railroad scales to obtain the outbound loaded weight of such rail
cars. A representative of Buyer may be present at each weighing. The weight of
Coal thus

Page 24



--------------------------------------------------------------------------------



 



determined shall be accepted as the tonnage to be used in determining the
quantity of Coal for which invoices are to be rendered and payments made in
accordance with Section 18. The weights thus determined shall also be used to
determine the monthly weighted average Btu content used to perform the Btu
Quality Adjustments.
     12.3.2 Inspection and Certification of Scales. Seller will have an
independent scale inspector inspect, test, calibrate and certify the railroad
scales at the loading facility annually at its cost. A representative of Buyer
may be present at the annual inspection, test and calibration.
     12.3.3 Seller’s Certification of Scales and Weights; Correction of Errors.
Seller shall certify the scale readings and the weights indicated thereon shall
be used for all tonnages under this Agreement. If as a result of any inspection
by an independent scale inspector as provided for in Section 12.3.2, the scales
are found to be in error in excess of normal scale tolerance, which is
understood to be +/-0.5%, the scales shall be corrected and the tonnage for the
period since the last scale inspection shall be adjusted either up or down, as
the case may be, for [*]% of any correction made to the scales and Seller shall
include an appropriate credit or debit line item in the next regularly scheduled
invoice.
12.4 Failure of Weighing, Sampling or Analytical Procedures.
     12.4.1 Substitute Procedures. In the event Seller is unable for any reason
to perform the analyses or Seller is unable to perform the weighing required by
this Agreement, the Parties shall act in good faith to agree on reasonable
substitute procedures to be followed by Seller. In the event the scales become
inoperative, the weight of Coal delivered during such period shall be estimated
based on the average weight of Coal per similar railcar delivered during the
preceding sixty (60) Day period multiplied by the number of railcars loaded but
not actually weighed.
     12.4.2 Inaccurate or Unreliable Sample or Final Analysis. In the event that
the sampling or analysis of Coal by Seller in the amount of one or more
trainloads was inaccurate or unreliable for any reason, Seller shall certify the
average for the preceding and succeeding trainloads which are reliable and
accurate and use this average in lieu of the data for any trainload determined
to be unreliable or inaccurate.
12.5 Rights of Buyer and Seller in Weighing, Sampling and Analysis.
     12.5.1 Results of Sampling and Analysis Binding. Subject to Section 12.5.3
below, the reports of sampling and analysis made by the Seller shall be binding
on the Parties for all purposes under this Agreement and the performances of the
Parties under this Agreement shall be based on such reports. A copy of the
results of each Analysis of Coal shall be sent by Seller to Buyer within two
(2) Business Days after the train is released. In addition, Seller shall use
reasonable good faith

Page 25



--------------------------------------------------------------------------------



 



efforts to provide Buyer with a “quick Btu analysis” of the Coal being shipped
prior to its unloading by Buyer at Buyer’s Facility.
     12.5.2 Independent Analysis of Samples. Each representative trainload
sample collected for analysis shall be divided into three parts, and two of
these parts shall be stored in suitable containers at the testing facility for a
period of at least thirty (30) Days. At any time during such thirty (30) Day
period, Buyer is entitled to receive upon Notice to Seller one part of such
sample for purposes of independently evaluating the performance or verifying the
analysis of the Seller. Buyer shall arrange for transportation of such sample at
its expense from the testing facility.
     12.5.3 Referee Analysis. If Buyer’s analysis of a sample it has received
pursuant to Section 12.5.2 differs from the analysis that the Seller performs
pursuant to Section 12.2 by more than the ASTM standard for reproducibility,
Buyer shall have the right to have the quality of the shipment of Coal in
question determined by an independent laboratory chosen jointly by Buyer and
Seller. Buyer shall exercise this right, if at all, within thirty (30) Days
after it receives the part sample referenced in Section 12.5.2. The cost of the
independent laboratory analysis shall be borne equally by the Parties. Such
determination shall be deemed the Final Analysis.
     12.5.4 Observation of Sampling and Analysis. Each Party shall have the
right to have a representative present at any and all weighing, sampling, and
analysis procedures. Buyer or Seller and their representatives shall also have
the right to inspect and examine the performance of any equipment employed in
these procedures at all reasonable times.
SECTION 13. RECORDS AND AUDITS
13.1 Record Review.
     13.1.1 Records of Seller. Seller shall maintain books and records of all
matters relating to its performance under this Agreement in accordance with
generally accepted accounting practices, Seller shall submit to Buyer, upon
Buyer’s written request, information in sufficient detail to support and
document any invoices.
     13.1.2 Records of Buyer. Buyer shall maintain books and records of all
matters relating to its performance under this Agreement in accordance with
generally accepted accounting practices. Buyer shall submit to Seller, upon
Seller’s reasonable written request, any information related to Buyer’s
performance, including but not limited to, data relating to the conditions, or
Coal consumption, at the Buyer’s Facility.

Page 26



--------------------------------------------------------------------------------



 



     13.1.3 Overpayment or Underpayment. Should a record review performed by
Buyer or Seller reveal an overpayment or underpayment, then the amount of the
overpayment or underpayment shall promptly be paid to the Party to whom it is
owed by the other Party with interest at the late payment rate specified by
Section 18.2.
13.2 Timing of Record Review. Any invoices which are not contested by either
Party within twenty-four (24) months from their date of issue shall be deemed to
be correct and final and shall not thereafter be subject to record review.
SECTION 14. FORCE MAJEURE
14.1 Definition of Force Majeure. “Force Majeure” shall mean an actual inability
of Buyer or Seller to perform any obligation imposed by this Agreement due to
the occurrence of any “Event of Force Majeure” as defined in this Section 14.1.
An Event of Force Majeure shall include any of the events stated in
Section 14.1.1 with respect to Buyer and any of the events stated in
Section 14.1.2 with respect to Seller, if the event is beyond the reasonable
control of the affected Party, and if the affected Party has taken all action
reasonably necessary to correct the event. In no event shall an Event of Force
Majeure excuse or delay the payment of any amount owed by one Party to the other
Party under this Agreement.
     14.1.1 Buyer. With respect to Buyer, Events of Force Majeure shall mean any
event beyond the control of Buyer that wholly or partially prevents, interrupts
or delays the performance by Buyer of its obligations under this Agreement,
including, but not limited to, Acts of God, fires, floods, explosions,
electrical storms, windstorms, extremes of temperature, earthquakes, enactment
of new Applicable Law or changes in Applicable Law, landslides, cave-ins,
strikes, lockouts, labor disputes, labor shortages, war, riot, terrorism,
accident, inability to obtain supplies, fuel or power, discoveries of unforeseen
geologic or hydrologic conditions, orders or decisions of courts or
administrative agencies, inability to obtain or maintain necessary permits or
approvals, cessation of, restrictions upon, or delays in rail transportation
service to the Buyer’s Facility (unless alternative equivalent transportation
can be arranged), damage to, or breakdown of, equipment, machinery or apparatus,
inability to obtain parts or materials, embargoes, acts of the public enemy or
sabotage, boycotts, terrorism, wars, riots, droughts, inability to obtain
personnel, and any other cause whether similar or dissimilar to the foregoing
and whether or not foreseen or foreseeable which wholly or partially prevents,
interrupts or delays the performance by Buyer of its obligations under this
Agreement. Changes in market conditions that render performance of this
Agreement uneconomical for Buyer shall not constitute an Event of Force Majeure.
     14.1.2 Seller. With respect to Seller, Events of Force Majeure shall mean
any event beyond the control of Seller that wholly or partially prevents,
interrupts or delays the performance by Seller of its obligations under this
Agreement,

Page 27



--------------------------------------------------------------------------------



 



including, but not limited to, Acts of God, explosions, fires, floods,
electrical storms, windstorms, extremes of temperatures, earthquakes,
landslides, cave-ins, discoveries of unforeseen geologic or hydrologic
conditions, unknown faults in coal seams, strikes, lockouts, labor disputes,
labor shortages, enactment of new Applicable Law or changes in Applicable Law,
order or decisions of courts or administrative agencies, inability to obtain or
maintain necessary permits, licenses or approvals, damage to, or breakdown of,
equipment, machinery or apparatus, inability to obtain parts or materials,
embargoes, boycotts, acts of the public enemy or sabotage, terrorism, wars,
riots, droughts, inability to obtain personnel, failures of public utility
service and any other cause whether similar or dissimilar to the foregoing and
whether or not foreseen or unforeseeable which wholly or partially prevents,
interrupts or delays the performance by Seller of its obligations under this
Agreement. If an Event of Force Majeure prevents Buyer from purchasing Coal
under this Agreement, Seller may sell Coal to purchasers other than Buyer during
the pendency of the Event of Force Majeure, including purchasers not affiliated
with Buyer. Changes in market conditions that render performance of this
Agreement uneconomical for Seller shall not constitute an Event of Force
Majeure. An event affecting any supplier to Seller that would have been a Force
Majeure Event if it had happened to Seller shall constitute an Event of Force
Majeure. If an Event of Force Majeure prevents Seller from tendering Coal under
this Agreement, Buyer may obtain replacement Coal from other Persons during the
pendency of the non-tender by Seller.
14.2 Effect of Force Majeure. If an Event of Force Majeure prevents either Party
from performing any of its obligations under this Agreement, and if such Party
gives to the other Party Notice of the Force Majeure (which Notice (i) shall
identify the Event of Force Majeure and, to the extent known, the expected
length of time during which the Event of Force Majeure will be in effect and the
plan of the Party experiencing the Event of Force Majeure to correct or remove
it and (ii) be delivered, but in no event later than forty-five (45) Days after
the start of the Force Majeure Event), then the obligations of the Party giving
such Notice are excused to the extent made necessary by the Event of Force
Majeure and during its continuance, which time period shall be called the “Force
Majeure Period.” However, an Event of Force Majeure shall excuse the obligations
of the notifying Party only to the extent that the Party takes all commercially
reasonable actions necessary to overcome the Event of Force Majeure with all
reasonable dispatch. Only the Party suffering an Event of Force Majeure may
claim Force Majeure; however, the other Party shall be excused from its
obligations which depend upon the performance of the obligations excused by the
Event of Force Majeure. An attempt by the Party suffering an Event of Force
Majeure to perform its obligations notwithstanding an Event of Force Majeure
shall not constitute a waiver of the right to claim Force Majeure if such
attempt proves unsuccessful. If a Party claims Force Majeure and shipments of
Coal are suspended, neither Seller nor Buyer shall be required to make up or pay
for any deficiency in Coal deliveries needed to satisfy the Annual Nomination as
adjusted pursuant to Section 4.3 for the Force Majeure Period but

Page 28



--------------------------------------------------------------------------------



 



the Parties shall, by mutual agreement, provide for the make-up of such
suspended deliveries. The Party affected by an Event of Force Majeure shall not
be required to submit to unreasonable conditions or restrictions imposed by any
governmental authority, or to submit to an unfavorable labor agreement. Any
settlement of labor disputes or grievances by workers shall be entirely within
the sole discretion of the Party affected by the dispute or grievance.
14.3 Termination for Extended Event of Force Majeure Suspension. If either Party
is prevented from performing a material obligation under this Agreement for more
than [*] consecutive Days due to one or more Events of Force Majeure, then the
non-affected Party may terminate this Agreement at any time during the
continuation of such non-performance by providing the non-performing Party with
thirty (30) Days prior Notice of such termination.
14.4 New Environmental Laws. If any new Environmental Law is enacted after the
Effective Date that could not have been reasonably anticipated by Buyer prior to
the Effective Date and that has a material adverse impact on Buyer’s use of Coal
at Buyer’s Facility, then Buyer shall promptly provide Notice to Seller of such
new Environmental Law and its impact on Buyer. Buyer shall first make all
reasonable efforts to change its operating procedures or equipment at Buyer’s
Facility, or to utilize the Coal at other affiliated facilities in order to
continue accepting at least 800,000 tons per Delivery Year (600,000 tons for the
First Year) during the remainder of the Term.
14.5 Reduction in Tonnage. If as a result of any new Environmental Law Buyer
must reduce the amount of Coal it accepts from Seller pursuant to this Agreement
to less than 800,000 tons per Delivery Year (600,000 tons for the First Year) or
adjust the quality of Coal to be delivered hereunder, then Buyer shall promptly
provide Seller with Notice of the new Annual Nomination or new quality
requirements. Seller shall consider and evaluate what steps can be reasonably
taken in the mining and/or preparation of the Coal from the Mine to meet any new
Coal quality specifications. Seller shall determine and provide Notice to Buyer
whether meeting the new quality specification is possible and, if so, the
increased costs anticipated by Seller to do so. Based upon Seller’s evaluation,
the Parties will have the following sequential options:

  1.   If Seller’s increased costs are less than or equal to $[*] per ton, then
Buyer will pay to Seller said increased costs and shipments will continue under
the Agreement, as modified for the new Coal quality specifications, or     2.  
If Seller’s increased costs are greater than $[*] per ton, then Buyer shall have
the option to pay to Seller said total increased costs and shipments will
continue under the Agreement, as modified for the new Coal quality
specifications, or

Page 29



--------------------------------------------------------------------------------



 



  3.   If Buyer does not agree to pay to Seller increased costs greater than
$[*] per ton or Seller does not meet the new Coal quality specifications, then
Seller has the option to provide substitute Coal meeting the revised Coal
quality specifications under the Agreement at the current equivalent As Received
price plus $[*] per ton; or     4.   If Seller does not exercise the option to
provide substitute Coal as provided hereunder then in connection with Buyer’s
exercise of its right to reduce the amount of Coal it accepts from Seller
pursuant to this Agreement,

  a.   Seller shall be entitled to recover the amount described in Section 14.6
from Buyer, and     b.   Seller will have the right to match the product
selected by Buyer to replace the remaining Coal requirements for the term of the
Agreement as though such product was Declined Tons pursuant to Section 4.4.

    Beginning on April 1, 2007 and continuing quarterly thereafter, the $[*]
amounts described in clauses 1-3 above shall be adjusted by [*]% for inflation
in the same manner as the Base Price is adjusted to determine the Increased Base
Price pursuant to Section 10.2.2(a).

14.6 Payment for New Environmental Law Changes. If Buyer reduces the amount of
Coal it accepts and purchases from Seller pursuant to this Agreement to less
than 800,000 tons per Delivery Year (600,000 tons for the First Year) as a
result of any new Environmental Law pursuant to Section 14.5, then within thirty
(30) Days following receipt of a written invoice from Seller accompanied by
reasonable supporting documentation, Buyer shall pay Seller the amount reflected
in such invoice reflecting all out-of-pocket costs and obligations incurred or
sustained by Seller in anticipation of supplying Coal to Buyer pursuant to this
Agreement (i.e. costs and obligations in excess of those costs and obligations
Seller would have incurred if such reduction had not occurred) that will not be
recovered by Seller as a result of such reduction in the amount of Coal Buyer
will accept from Seller hereunder, plus interest on such amount at the annual
rate of 12% per annum from the date such costs were incurred.
14.7 Certain Changes Excluded. Changes in market conditions, commercial
frustration, commercial impracticability or the occurrence of unforeseen events
rendering performance of the Agreement uneconomical for Buyer shall not
constitute a new Environmental Law entitling Buyer to exercise the rights under
Sections 14.4 and 14.5.

Page 30



--------------------------------------------------------------------------------



 



SECTION 15. EVENTS OF DEFAULT; REMEDIES; RIGHT OF REFUSAL
15.1 Event of Default. An event of default (“Event of Default”) under this
Agreement shall be deemed to exist upon the occurrence of any one or more of the
following events:
     15.1.1 Payment Default. Failure by either Party to pay or cause to be paid
any undisputed amount that is due and payable under this Agreement and such
failure continues for a period of ten (10) Days after Notice of such nonpayment
is delivered to the defaulting Party.
     15.1.2 Continuing Suspension of Coal Deliveries. Seller’s failure to remedy
the circumstances allowing Buyer to suspend deliveries of Coal as provided in
Section 5.2 within ninety (90) Days after Seller receives Buyer’s Notice of
suspension in accordance with Section 5.2; or
     15.1.3 Failure to Perform Material Provisions. Failure by either Party to
perform fully any material provision of this Agreement other than as described
in Sections 15.1.1 and 15.1.2, and (a) such failure continues for a period of
thirty (30) Days after Notice of such nonperformance is delivered to the
non-performing Party or (b) if the non-performing Party shall commence within
such thirty (30) Days and shall thereafter continuously proceed with all due
diligence to cure such failure, such failure is not cured within such longer
period (not to exceed ninety (90) Days) as shall be necessary for such Party to
cure the same with all due diligence.
     15.1.4 Failure to Perform Under Guarantee. The Seller Parent Guarantee
shall cease to be in full force and effect or Peabody shall fail to perform
fully its obligations thereunder in accordance with the terms thereof, and such
failure continues for a period of ten (10) Days after Notice of such default is
delivered to Peabody.
     15.2 Remedies for Default and Event(s) of Default. Upon the occurrence and
during the continuation of any Event of Default hereunder, the Party not in
default shall have the right, at its option, to terminate this Agreement upon
ten (10) Days’ advance Notice to the defaulting Party, unless the Event of
Default is cured within such ten (10) Day period, and to pursue any other
remedies provided under this Agreement or now or hereafter existing at law or in
equity or otherwise. Without limiting the foregoing, but subject to the
exclusive rights described in Section 5.2.3, the non-defaulting Party shall be
entitled to recover from the defaulting Party its “cover costs” associated with
a Default or Event of Default or a termination due to an Event of Default. As
used above “cover costs” means (i) costs of procuring and transporting
equivalent replacement coal due to a Default or Event of Default by Seller, or
(ii) costs of procuring and lost revenues resulting from the sale to a
replacement purchaser for the same quantity of equivalent coal due to a Default
or Event of Default by Buyer

Page 31



--------------------------------------------------------------------------------



 



15.3 Specific Performance and Injunctive Relief. Each of the Parties shall have
and retain under this Agreement all rights and remedies existing in their favor,
at law or in equity, including (without limitation) the right to bring actions
for specific performance and injunctive and other equitable relief to enforce or
prevent a breach or violation of this Agreement. All such rights and remedies
shall be cumulative to the extent permitted by law. Each Party agrees that
irreparable damage would occur in the event that any of the material provisions
of this Agreement are not preformed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that each Party shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement.
15.4 Waiver of Breach. Either Party may waive a breach by the other Party,
provided that no waiver by or on behalf of either Party of any breach of any of
the covenants, provisions, conditions, restrictions or stipulations contained in
this Agreement shall take effect or be binding on Buyer or Seller unless the
waiver is reduced to writing and executed by such Party, and any such waiver
shall be deemed to extend only to the particular breach waived and shall not
limit or otherwise affect any rights that Buyer or Seller may have with respect
to any other or future breach.
15.5 Seller’s Right to Suspend Deliveries. If at any time during the
continuation of a payment Event of Default as described in Section 15.1.1 on the
part of Buyer has occurred and is continuing, then until the date the Event of
Default is cured Seller may suspend deliveries of Coal hereunder upon two
(2) Business Days’ prior Notice to Buyer. If the payment Event of Default
described above continues after such two (2) Business Day period, Seller’s
suspension will become effective. If the suspension continues for more than ten
(10) Days, then notwithstanding the subsequent remedy of such Event of Default,
Seller shall not be required to resume deliveries of Coal hereunder for a
reasonable period of time taking into account alternative supply arrangements
and Mine operational considerations that Seller may have undertaken as a result
of such Buyer non-performance; provided, however that in no event shall Seller
take longer than sixty (60) Days following the date such Event of Default is
cured to resume deliveries.
15.6 Cumulative Remedies. The remedies provided in this Agreement are not
intended to be exclusive, but shall be cumulative and in addition to any other
remedy referred to herein or otherwise available to either Party at law or in
equity. If Buyer suspends deliveries hereunder pursuant to Section 5.2, Seller’s
payment of Buyer’s third party Coal replacement costs as described in
Section 5.2.3 shall be the exclusive remedy for Buyer with respect to such
suspension (subject to Section 15.1.2). Whenever Buyer accepts a delivery of
coal that does not conform to the quality specifications set forth in
Section 5.2 above (with respect to Btus), the Btu Quality Adjustment shall be
the exclusive remedy for Buyer.

Page 32



--------------------------------------------------------------------------------



 



15.7 Limitation of Liabilities. Without limiting the provisions of Section 11,
neither Party shall be liable to the other Party for any punitive, special,
incidental or consequential damages based upon breach of any warranty or of
contract, negligence or any other theory of legal liability arising under or out
of this Agreement.
15.8 Right of Refusal. In connection with termination of this Agreement for any
reason other than an Event of Default by Seller, Seller shall have a right of
refusal to match any third-party offer to supply coal to Buyer’s Facility for a
five (5) year period beginning on the date of termination of this Agreement.
Seller’s right of refusal pursuant to this Section 15.8 shall be exercised
pursuant to and in accordance with the Right of Refusal Agreement (a form of
which is attached hereto as Exhibit B) executed by both of the Parties on or
before the Effective Date.
SECTION 16. CHOICE OF LAW; DISPUTE RESOLUTION
16.1 Choice of Law. The Parties agree that this Agreement shall be deemed to
have been made and entered into in the State of Illinois, and all questions
arising out of or affecting this Agreement, including but not limited to those
concerning validity, interpretation, performances, breach, remedies and
termination, shall be governed by and decided in accordance with the law of the
State of Illinois without giving effect to principles of conflict of law.
16.2 Arbitration. The Parties agree to make a diligent, good faith attempt to
resolve any dispute before commencing dispute resolution by arbitration with
respect to any such dispute and, with respect to any dispute regarding amounts
owed under this Agreement, to pay such undisputed amounts pursuant to the terms
hereof. If, despite the Parties’ diligent, good faith attempt to resolve such
dispute pursuant to the first sentence of this Section 16.2, the Parties do not
resolve such dispute, then at the written request of either Party, senior
officers of each Party shall meet at any mutually agreed location in Illinois
within thirty (30) Days of receipt of such request to resolve the dispute. If
despite such meeting the Parties do not resolve the dispute, or if no such
meeting takes place within such time despite one Party’s attempts therefor,
either Party may commence arbitration in accordance with the next paragraph.
Arbitration shall be the sole remedy for any dispute, and shall be binding and
final among the Parties.
16.3 AAA Exceptions. Any dispute under this Agreement that has not been resolved
pursuant to Section 16.2 above, shall be settled by binding arbitration in
accordance with the American Arbitration Association rules and procedures with
the following exceptions:
     16.3.1 Selection of Arbitration Panel. Within ten (10) Days after one Party
sends the other Party Notice of the commencement of arbitration under this
Section 16.2.1, each Party shall select one Person to act as arbitrator and the
two selected

Page 33



--------------------------------------------------------------------------------



 



arbitrators shall, within ten (10) Days of their appointment, select a third
neutral arbitrator who shall chair the arbitration panel. Each arbitrator shall
be a Person having experience in commercial agreements and, in particular, the
implementation and interpretation of contracts relating to the supply of coal.
No arbitrator shall be a present or former employee or agent of, or consultant
or counsel to, either Party or any affiliate thereof. If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator
within ten (10) Days after their appointment, then the third arbitrator and
chairman of the arbitration panel shall be selected by the American Arbitration
Association.
     16.3.2 Arbitration Process. Consistent with the expedited nature of the
arbitration, each Party shall, upon the written request of the other Party,
promptly provide the other Party with written copies of documents relevant to
the issue raised in the dispute. Any dispute regarding discovery, or the
relevance or scope thereof, shall be determined by the chairman of the
arbitration panel, which determination shall be final and conclusive. All
discovery shall be completed within thirty (30) Days following the appointment
of the chairman of the arbitration panel.
     16.3.3 Arbitration Award. The arbitration award shall be made within sixty
(60) Days of the appointment of the chairman of the arbitration panel and the
arbitrators shall agree to comply with this schedule before accepting
appointment. However, this time limit may be extended or reduced by mutual
agreement of the Parties, if necessary.
     16.3.4 Arbitration Costs. The losing Party, as determined by the
arbitration award, shall bear all costs of the arbitration, including (without
limitation, its own costs and expenses, the other Party’s reasonable costs and
expenses and the arbitrators and administrative fees of arbitration. The place
of arbitration shall be Chicago, Illinois unless otherwise agreed by both of the
Parties.
     16.3.5 Enforcement of Award. Judgment upon the award rendered by the
arbitrators may be entered by any court having jurisdiction thereof.
16.4 Remedies. Notwithstanding anything in this Agreement to the contrary,
nothing in Section 16.2 is intended to, nor shall it, prevent either Party from
seeking injunctive or other equitable relief at any time as may be available
under law or in equity in order to specifically enforce a right or obligation
under this Agreement in existence prior to that Party seeking such injunctive or
other equitable relief.
16.5 No Consolidation. Unless the Parties otherwise agree, no dispute,
controversy or claim hereunder shall be consolidated with any other arbitrable
proceeding involving any third party.

Page 34



--------------------------------------------------------------------------------



 



SECTION 17. REPRESENTATIONS AND WARRANTIES
17.1 Buyer’s Representations and Warranties. Buyer expressly represents and
warrants to Seller that Buyer (i) is duly organized and in good standing under
the Applicable Law of the State of Delaware, (ii) is qualified to do business in
all jurisdictions where the conduct of its business or ownership of its assets
requires qualification, (iii) to the best of its knowledge, upon due inquiry,
Buyer has or reasonably believes that it will be able to obtain on a timely
basis, all material permits and other governmental approvals and authorizations
required to perform its material obligations under this Agreement and to operate
Buyer’s Facility, (iv) is otherwise legally capable and duly authorized to
execute and perform this Agreement and (v) has the power and authority to enter
into this Agreement and upon execution of this Agreement by both of the Parties,
this Agreement shall constitute the valid and binding agreement of Buyer
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, moratorium or similar Applicable Law
affecting the rights of creditors or by general equitable principles (whether
considered in a proceeding in equity or at law).
17.2 Seller’s Representations and Warranties. Seller expressly represents and
warrants to Buyer that Seller (i) is duly organized and in good standing under
the Applicable Law of the State of Delaware, (ii) is qualified to do business in
all jurisdictions where the conduct of its business or ownership of its assets
requires qualification, (iii) to the best of its knowledge, upon due inquiry,
Seller has or reasonably believes that it will be able to obtain on a timely
basis, all material permits and other governmental approvals and authorizations
required to perform its material obligations under this Agreement, (iv) is
otherwise legally capable and duly authorized to execute and perform this
Agreement, and (v) has the power and authority to enter into this Agreement and
upon execution of this Agreement by both of the Parties, this Agreement shall
constitute the valid and binding agreement of Seller enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, moratorium or similar Applicable Law affecting the rights of
creditors or by general equitable principles (whether considered in a proceeding
in equity or at law).
17.3 Seller’s Representations and Warranties of Title. Seller’s Affiliate has
rights to the coal reserves at the Gateway Mine and all Coal delivered to Buyer
under this Agreement shall be free and clear of all liens and encumbrances.
17.4 Seller’s Exclusion of Implied Warranties. THE WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT ARE THE SOLE WARRANTIES GIVEN BY EITHER PARTY TO THE
OTHER IN CONNECTION WITH THE SALE, DELIVERY, AND QUALITY OF THE COAL TO BE
PROVIDED UNDER THIS AGREEMENT. THE PARTIES EXPRESSLY WAIVE AND DISCLAIM ANY
STATUTORY OR IMPLIED WARRANTIES THAT MAY BE APPLICABLE TO THE SUBJECT MATTER OF
THIS AGREEMENT INCLUDING,

Page 35



--------------------------------------------------------------------------------



 



BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.
SECTION 18. INVOICING AND PAYMENT
18.1 Invoicing Procedures. Seller shall invoice Buyer monthly for deliveries
under this Agreement. On or before the tenth (10th) Day of each month of a
Delivery Year, Seller shall send Buyer an invoice for all coal tendered for
delivery and accepted by Buyer during the preceding month. Nothing contained in
this Section 18 shall restrict Seller from sending an amended or corrected
invoice to take into account changes in the Contract Price not known at the date
of the original invoice or to correct errors in the original invoice.
18.2 Payment Procedures. Buyer shall pay invoices by wire transfer within thirty
(30) Days after the receipt of each monthly invoice. If Seller does not receive
timely payment, then interest shall be charged at the prime rate in effect on
that date (as set by the Chase Manhattan Bank of New York on ninety (90) Day
commercial loans as of the date payment is due) plus two percent (2%), but in no
event in excess of the highest rate allowed by Applicable Law.
18.3 Disputed Invoices. Buyer shall pay all invoices issued by Seller in
accordance with this Section 18, except those portions of any invoice that Buyer
formally disputes in a Notice, which Notice Buyer shall submit to Seller within
ten (10) Days after receiving the invoice. Buyer shall pay all undisputed
portions of each disputed invoice. The Parties shall make every reasonable
effort to settle invoice disputes promptly through good faith negotiations. If
the Parties fail to settle such disputes, either Party may refer them to
arbitration in accordance with Section 16. Payment of disputed amounts shall be
made within ten (10) Days following either (i) the date of settlement, or
(ii) the date of an arbitration award. Thereafter, such amounts shall accrue
interest at the late payment rate established pursuant to Section 18.2. Buyer
shall have the right to take any payment owed it in cash or credit on the next
regular invoice.
SECTION 19. ASSIGNMENTS AND COOPERATION WITH FINANCING
19.1 Assignment Not Allowed. Except as provided in this Section 19, neither
Buyer nor Seller shall assign any rights under this Agreement unless the other
Party consents thereto in writing, which consent shall not be unreasonably
withheld.
19.2 Assignment to Affiliate. Either Party, without the consent of the other
Party, may assign rights or delegate obligations under this Agreement in whole
or in part, upon thirty (30) Days’ prior Notice to the other Party, to an
Affiliate who assumes the obligations delegated under this Agreement. A Party
who assigns rights or delegates obligations to an Affiliate shall do so in
writing, and shall provide a copy of such writing to the other Party. In all
circumstances, the Party

Page 36



--------------------------------------------------------------------------------



 



who initiates an assignment or delegation shall remain liable to the other Party
for its Affiliate’s full performance of the Party’s obligations under this
Agreement.
19.3 Assignment By Seller. Seller, without the consent of Buyer, may assign
rights or delegate obligations under this Agreement in whole or in part upon
thirty (30) Days’ prior Notice to the other Party, to any Person that acquires
all or substantially all of the assets of the Mine, provided that such Person
must assume the obligations delegated under this Agreement. Seller shall assign
rights or delegates obligations under this Section 19.3 pursuant to a written
agreement, and shall provide a copy of such written Agreement to Buyer. In
addition, Seller, without the consent of Buyer, may assign, transfer, pledge or
encumber to any Person all or any part of Seller’s revenues or proceeds under or
with respect to this Agreement. In connection with any assignment or delegation
pursuant to this Section 19.3, Seller shall remain liable to Buyer for the
assignee’s full performance of Seller’s assigned or delegated obligations under
this Agreement.
19.4 Assignment By Buyer. Buyer shall assign its obligations and may assign its
rights under this Agreement upon thirty (30) Days’ prior Notice to Seller, to
any Person that acquires all or substantially all of Buyer’s Facility and such
Person must assume the obligations delegated under this Agreement. Buyer shall
assign obligations and may assign rights under this Section 19.4 pursuant to a
written agreement, and shall provide a copy of such written Agreement to Seller.
In connection with any assignment or delegation pursuant to this Section 19.4,
Buyer shall remain liable to Seller for the assignee’s full performance of
Buyer’s assigned or delegated obligations under this Agreement.
19.5 Cooperation with Financing. Buyer contemplates obtaining debt financing in
the amount of at least $200,000,000 for all or part of the cost of its proposed
feedstock conversion of Buyer’s Facility from natural gas to coal gasification
and/or construction of a Fischer-Tropsch clean fuels production facility
consisting of one or more construction or permanent loans to be secured by all
or a portion of Buyer’s Facility and its rights under this Agreement and certain
equity contributions from the shareholders of Buyer (together the “Financing”).
In the event Buyer applies for or obtains any Financing or any refinancing
thereof, Seller shall, notwithstanding the existence of any claim, dispute or
litigation between the Parties, promptly execute or consent to a Consent and
Agreement in form and substance reasonably satisfactory to Seller, including any
additional terms or provisions reasonably requested by any Lender that do not
impose significant additional liability or cost on Seller or diminish its rights
hereunder, and such other documents, including but not limited to any amendments
to this Agreement, which are reasonably required by any Lender in connection
with such Financing or refinancing thereof and which are in form and substance
reasonably acceptable to the Parties; provided, however, that Seller and its
counsel shall have a reasonable period of time prior to the execution of such
Consent and Agreement within which to review any such documents, and such
Consent and Agreement will include the

Page 37



--------------------------------------------------------------------------------



 



obligation of the Lenders to assign this Agreement to the Person that receives
all or substantially all of the assets of Buyer and/or the Facility in
connection with the exercise by any Lender of its collateral and security rights
with respect to the Buyer and the Facility in connection with the Financing or
refinancing thereof. So long as the Lenders’ requested terms or provisions or
required amendments do not materially change the terms of this Agreement and do
not impose significant additional liability or cost on Seller, they shall be
deemed reasonable. Seller shall respond to reasonable requests by any Lender for
information regarding the qualifications, experience, past performance and
financial condition of Seller and other matters pertaining to Seller’s
participation hereunder and in the Facility.
19.6 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective, authorized successors and
assigns.
SECTION 20. SECURITY
20.1 Seller Guaranty. On or before the Effective Date, Seller shall cause to be
delivered a guaranty of Seller’s payment obligations under and in respect of
this Agreement from Peabody in the form attached hereto as Exhibit C (the
“Seller Parent Guarantee”). Once provided, the Seller Parent Guarantee shall
remain in effect throughout the remainder of the Term.
20.2 Creditworthiness of Buyer. If at any time during the Term Buyer’s rating on
its long term debt or Buyer’s corporate credit rating is below investment grade
(“BBB-“ as defined by Standard & Poor’s or “Baa3” as defined by Moody’s, or the
equivalent rating as defined by other nationally recognized Public rating
agencies) or Buyer does not have publicly rated senior unsecured long term debt,
then within ten (10) Business Days of such event Buyer shall provide Seller with
Adequate Assurances. In addition, in the event Adequate Assurances are provided,
such Adequate Assurances must be in amount sufficient to cover [*]. Until the
Adequate Assurances are received, Seller shall only be obligated to deliver Coal
to Buyer hereunder upon receipt of full payment for each Coal delivery at least
three (3) Business Days in advance of such delivery. The failure by Buyer to
provide Adequate Assurances within thirty (30) days shall constitute an Event of
Default by Buyer.
20.3 Adequate Assurances. “Adequate Assurances” means (i) a Letter of Credit,
(ii) unconditional guaranty of all of Buyer’s payment obligations under the
Agreement by a guarantor having an investment grade rating (as described in
Section 20.2 above), (iii) cash collateral equal to at least [*] days of Coal
shipments to Buyer for Coal sold under this Agreement based on historical data
(or such greater amount as is determined pursuant to Section 20.2), or
(iv) other payment security reasonably satisfactory to Seller. A “Letter of
Credit” satisfying clause (i) of the definition of Adequate Assurances shall
(A) be in an initial amount and maintained at an amount equal to at least [*]
days of Coal shipments to Buyer for

Page 38



--------------------------------------------------------------------------------



 



Coal sold under the Agreement based on historical date (or such greater amount
as is determined pursuant to Section 20.2) and (B) be one or more irrevocable,
transferable standby letters of credit issued by a U.S. commercial bank or a
foreign bank with a U.S. branch with such bank having a credit rating of at
least “A-“ from Standard & Poor’s or “A3” from Moody’s (or an equivalent rating
from another nationally recognized public rating agency), in form and substance
reasonably acceptable to Seller. Buyer shall be solely responsible for all costs
of and associated with any Letter of Credit and Seller’s exercise of its rights
thereunder.
SECTION 21. CONFIDENTIALITY
     Each Party shall maintain as confidential all provisions of this Agreement
that pertain to the quality, pricing and escalation of the pricing of Coal, and
all business records relating to the negotiation of this Agreement and the
Parties’ performance of their respective obligations hereunder. Notwithstanding
the foregoing, each Party may disclose such information to its board of
directors or other internal governing body, Affiliates, independent auditors,
bankers, brokers, consultants, and advisors, provided that such persons agree
with a Party (and such Party remains obligated to the other Party for any breach
thereof by such persons) to the same confidentiality obligations contained in
this Agreement. Nothing in this provision shall prohibit either Buyer or Seller
from making public the existence of this Agreement, the term of this Agreement,
or the tonnage of Coal covered by this Agreement. Buyer and Seller acknowledge
specifically that this provision shall not prohibit the disclosure of
confidential information:

(i)   to an independent firm of Certified Public Accountants for the purpose of
auditing and verifying price calculations under or pursuant to this Agreement;  
(ii)   to the arbitrator(s) appointed to hear disputes in accordance with the
procedures set forth at Section 16 of this Agreement;   (iii)   to a Court in
connection with the enforcement of arbitration awards or arbitration obligations
or any other dispute under this Agreement;   (iv)   in response to an order,
directive, or request for information from a governmental authority, court, or
litigant, where the disclosure of information is required by law;   (v)   to the
actual or potential Lenders, equity investors in Buyer and their consultants and
advisors and Standard & Poor’s and Moody’s;   (vi)   as required to comply with
any law, rule, regulation or other directive or requirement of or in connection
with any report or information filed with the Securities and Exchange Commission
or other appropriate governmental authority or agency; or

Page 39



--------------------------------------------------------------------------------



 



(vii)   to consultants and contractors performing work related to this Agreement
who agree in writing to protect the confidentiality of such information as and
to the extent provided in this Agreement.

     In the foregoing situations, the Party disclosing information shall comply
with any specific confidentiality requirement(s) imposed by this Agreement,
shall notify the other Party as soon as practicable prior to disclosure, and
shall otherwise take reasonable measures to limit the disclosure of confidential
information in a manner consistent with Applicable Law. Such measures shall
include, as appropriate and permitted by Applicable Law, filing documents under
seal, redacting specific pricing information from disclosed documents, and
disclosing documents subject to court-approved protective orders.
SECTION 22. NOTICES
22.1 General Notices. Except as otherwise specifically provided by this
Agreement, any notice provided for pursuant to this Agreement or given or made
in connection with this Agreement, shall be in writing and shall be deemed
properly and sufficiently given or made if delivered in person with receipt
acknowledged in writing by the recipient, sent by registered or certified mail
return receipt requested, to the respective Parties at the addresses specified
below:
     If to Seller, addressed to:
COALSALES, LLC
701 Market Street
Suite 830
St. Louis, Missouri 63101-1826
Attention: President
Attention: Senior Vice President & Marketing Midwest
With a copy to:
Peabody Energy Corporation
701 Market Street
Suite 830
St. Louis, Missouri 63101-1826
Attention: Executive Vice President Law

Page 40



--------------------------------------------------------------------------------



 



     If to Buyer, addressed to:
Rentech Energy Midwest Corporation
P.O. Box 229
16675 Highway 20
East Dubuque, Illinois 61025-0229
Attention: President
With a copy to:
Rentech, Inc.
10877 Wilshire Boulevard
Suite 710
Los Angeles, California 90024
Attention: Chief Financial Officer
22.2 Effectiveness. No notice is effective unless it is given or made in
compliance with Section 22.1. Notices given or made in compliance with
Section 22.1 are effective as of the time of delivery to or receipt by the Party
to whom the notice is addressed; provided, however, that if a notice given or
made other than in writing is confirmed by the Party giving or making notice
within 48 hours of receipt in compliance with Section 22.1, the effectiveness of
the notice relates back to the time of the receipt.
22.3 Changes in Persons and Addresses. The persons or address of any Party to
which notice shall be given pursuant to this Agreement may be changed at any
time pursuant to this Section 22.3 by giving notice to the other Party.
SECTION 23. WAIVERS
     The failure of either Party to require strict performance of any provision
of this Agreement by the other Party, or the forbearance to exercise any right
or remedy under this Agreement shall not be construed as a waiver by such Party
of the right to require strict performance of any such provision or the
relinquishment by such Party of any such right or remedy it might have with
respect to any subsequent breach of such provisions. All waivers shall be signed
in writing, designated a waiver, and signed by the waiving Party, and shall
recite the rights waived.
SECTION 24. HEADINGS AND SECTION NUMBERS — CONSTRUCTION
24.1 Headings Not to Affect Construction. The headings of the sections of this
Agreement are inserted for convenience only and shall have no effect on the
construction, interpretation, or meaning of this Agreement.

Page 41



--------------------------------------------------------------------------------



 



24.2 References to Section Numbers. All references in this Agreement to a
section of this Agreement will be interpreted to refer to the entire section,
including subsections. For example, a reference to Section 1, Defined Terms,
refers not only to the introductory text on Section 1, but also to all of the
subsections of Section 1.
SECTION 25. AMENDMENTS
     Any and all amendments, supplements, and modifications to this Agreement
shall be effective only if in writing and signed by the Parties.
SECTION 26. COMPLETE AGREEMENT
     This Agreement is the complete and total expression of all agreements,
contracts, covenants, and other promises between Seller and Buyer related to the
sale of Coal to Buyer.
SECTION 27. COUNTERPARTS
     Buyer and Seller may execute this Agreement in two or more counterparts,
each of which shall constitute an original document and all of which taken
together shall constitute a single Agreement.

Page 42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement in their
respective corporate names as of the 25th day of May, 2007.

              RENTECH ENERGY MIDWEST CORPORATION
 
       
 
  By:   /s/ Merrick Kerr
 
       
 
      Name: Merrick Kerr
 
      Title: Vice President
 
            COALSALES, LLC
 
       
 
  By:   /s/ Bryan Galli
 
       
 
      Name: Bryan Galli
 
      Title: President

Page 43